
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
General Agreement Relating To Commercial Credits


To: ING Bank N.V.
Hong Kong Branch


In consideration of your agreeing at our request to open or issue or establish
from time to time such commercial or documentary credits (hereinafter referred
to as "the Credit") on such terms and conditions as you may think fit, I/we, the
undersigned, hereby jointly and severally agree as follows:


1.           I/we hereby authorize you to accept and/or pay for my/our account
or accounts all drafts drawn or purporting to be drawn under any of the Credit
no matter on whom the same may be drawn and I/we agree to accept and/or pay at
maturity all drafts drawn or purporting to be drawn in accordance with the terms
of the Credit no matter on whom the same may be drawn.


2.           As to drafts drawn or acceptances accepted under or purporting to
be drawn or accepted under the Credit, which are payable in Hong Kong Dollars,
I/we agree:-


(a) in the case of each sight draft, to reimburse you at your office, on demand,
in legal tender of Hongkong, the amount paid on such drafts, or, if so demanded
by you, to pay you at your office in advance in legal tender of Hongkong the
amount required to pay such draft; and


(b) in the case of each acceptance, to pay to you at your office, in legal
tender of Hongkong, the amount thereof, on demand but in any event not later
than the date of maturity.


3.           As to drafts drawn or acceptances accepted under or purporting to
be drawn or accepted under the Credit which are payable in currency other than
Hong Kong Dollars we agree:


(a) in the case of sight draft to reimburse you at your Hong Kong office on
demand, the equivalent of the amount paid, in legal tender of Hong Kong at your
rate of exchange prevailing at the time of payment in Hong Kong for cable
transfers to the place of payment in the currency in which such draft is drawn,
with interest from the date of payment of the instrument, or if so demanded by
you, to pay you, at your Hong Kong office in advance, in Hong Kong currency, the
equivalent of the amount required to pay the same; and
 
 
(b) in the case of each acceptance, to pay you at your Hong Kong office, on
demand, the equivalent of the acceptance in the legal tender of Hong Kong at
your rate of exchange prevailing at the time of acceptance for demand drafts in
the place of payment, if payment is made by us in time to reach the place of
payment in the course of the mails not later than the date of maturity, or at
your rate of exchange prevailing in Hong Kong for cable transfers at time of
transmission to the place of payment in the currency in which the acceptance is
payable, if such payment is made at your office on the maturity date. If, for
any cause whatsoever, at the time in question you do not quote and/or provide
any rate of exchange generally prevailing in Hong Kong for effective cable
transfers of the sort above provided for, I/we agree to pay you on demand an
amount in Hong Kong Dollars equivalent to the actual cost of settlement of your
obligation to the payor of the draft or acceptance or any holder thereof, as the
case may be, and however and whenever such settlement may be made by you,
including interest on the amount of moneys payable by us from the date of
payment of such draft or acceptance to the date of our payment to you at the
rate customarily charged by you in like circumstance.

 
 

--------------------------------------------------------------------------------

 



4.           In the event that any Hong Kong dollar drafts are drawn by me/us on
you in order to refinance any obligation set forth in the preceding clauses, and
such drafts, at your option, are accepted by you I/we agree to pay you on
demand, but in any event not later than the maturity date the amount of each
such acceptance. Each amount which may become due and payable to you under this
Agreement may, in your sole and absolute discretion but without prejudice to
your rights and remedies herein and if not otherwise paid, be set off by you
against any available funds then held by you for any of my/our accounts of
whatsoever nature.


5.           I/we hereby authorize you to debit any and/or all of my/our
accounts of whatsoever nature with you with all moneys or any part or parts
thereof including stamp duty in transit interest and such other taxes or charges
as may be applicable in each and every case for which you may be or become
liable to pay under or by virtue of the Credit opened, issued or established
pursuant to this Agreement at such time or times as your liability in respect
thereof shall be incurred whether or not prior to receipt by you of advice of
payment or, in your sole and absolute discretion at any time thereafter and I/we
confirm that you shall not be under any duty and/or obligation to give us notice
of such debit either before or after the same is/are made by you.


6.           I/we agree to pay you on demand, with respect to the Credit, a
commission at such rate as you may in your sole and absolute discretion
determine and any and all charges and expenses which may be paid or incurred by
you in connection with the Credit, together with interest where chargeable.
Interest payable hereunder shall be at the rate customarily charged by you at
the time in like circumstances.


7.           As security for all of my/our obligations and liabilities to you,
I/we hereby recognize and admit your security interest in and hereby pledge and
charge to you all property shipped under or pursuant to or in connection with
the Credit or in any way relative thereto or to the drafts drawn thereunder,
whether or not released to me/us or to my/our agents on security agreements, and
also in and to all shipping documents, warehouse receipts, policies or
certificates of insurance and other documents accompanying or relative to drafts
drawn under or in connection with the Credit, and in and to the proceeds of each
and all of the foregoing, until such time as all the obligations and liabilities
of me/us or any of us to you at any time existing under or with reference to the
Credit or this Agreement, or any other obligation or liability to you have been
fully paid and discharged; and that all or any or such property and documents,
and the proce.eds thereof, coming into your possession or that of any of your
correspondents, may be held and disposed of as hereinafter provided. I/We agree
to execute such financing statements and other writings as shall be necessary to
perfect and maintain your security interest in all the said properties and to
pay all costs of filing financing, continuation and termination statements with
respect to your security interest hereunder. The receipt by you or any of your
correspondents at any time of other security of whatsoever nature, including
cash, shall not be deemed a waiver of any of your rights or powers herein
recognized.


8.           In the absence of written instructions expressly to the contrary,
I/we agree that you or any of your correspondents may receive and accept as
"bills of lading" under the Credit, any document issued or purporting to be
issued by or on behalf of any carrier, which acknowledges receipt of property
for transportation, whatever the other specific provisions of such document(s),
and that the date of each such document shall be regarded as the date of
shipment of the property mentioned therein. Unless otherwise specifically agreed
in writing partial shipments may be made and you may honour the relative drafts,
my/our liability to reimburse you for payments made or obligations incurred on
such drafts being limited to the amount of the Credit.

 
- 2 -

--------------------------------------------------------------------------------

 

You and any of your correspondents may receive and accept as documents of
insurance under the Credit either insurance policies or insurance certificates
which need not be for an amount of insurance greater than the amount paid by you
under or relative to the Credit. You and any of your correspondents may receive,
accept, or pay as complying with the terms of the Credit, any drafts or other
documents otherwise in order, which may be signed by, or issued to, the
administrator or executor of, or the trustee in bankruptcy or the receiver for
the property of the party in whose name it is provided in the Credit that any
drafts or other documents should be drawn or issued.


 
9.
(a)
If at my/our special request the Credit is issued in transferable from, it is
understood and agreed that you are under no duty to determent the proper
identity of any one appearing in the draft or documents as transferee, not shall
you be charged with responsibility of any nature or character for the validity
or correctness of any transfer or successive transfers, and payment by you to
any purported transferee as determined by you us hereby authorized and approved,
and I/we further agree to hold you harmless and indemnified in full against any
liability or claim in connection with or arising out of the foregoing.



(b)                If It is a condition of the Credit that payment may be made
upon receipt by you of a cable advising negotiation, I/we hereby agree to
reimburse you on demand for the amount indicated in the said cable advice, and
further agree to hold you harmless if the documents fail to arrive, or when, as
and if documents arrive it should transpire that the terms of the Credit have
not been complied with, and that the documents not in order.


10.          I/we agree that in the event of any extension of the maturity
or time for presentation of drafts, acceptances, or documents, or any other
modification other terms of the Credit, at the request of me or any of us, with
or without notification to the others, or in the event of any increase in the
amount of the Credit at my/our request, this Agreement shall be binding upon
me/us with regards to the Credit so increased or otherwise modified, to drafts,
documents, and property covered thereby, and to any action taken by you or any
of your correspondent and/or agents in accordance with such extension, or other
modification.


11.          The user of the Credit shall be deemed my/our agents and neither
you nor your correspondents and/or agents shall be responsible for any and/or
all of the following:


(a)        the use which may be made of the Credit or for any acts or omissions
of the users of the Credit;


(b)        the existence of the property purported to be represented by
documents;


(c)        any difference in character, quality, quantity, condition, or value
of the property and that purporting to be represented by documents;


(d)        the validity, sufficiency, or genuineness of documents, even if such
documents should in fact prove to be in any or all respects invalid, fraudulent,
or forged;


(e)        particular conditions stipulated in the documents or superimposed
thereon;


(f)         the time, place, manner or order in which shipment is made;



 
- 3 -

--------------------------------------------------------------------------------

 

(g)        partial or incomplete shipment, or failure or omission to ship any
and all of the property referred to in the Credit;


(h)        the character, adequacy, validity, or genuineness of any insurance,
the solvency or responsibility of any insurer, or any other risk connected with
insurance;


(i)        any deviation from instruction, delay, default, or fraud by the
shipper or anyone else in connection with the property or the shipping thereof;


(j)        the solvency, responsibility, or relationship to the property of any
party issuing any documents in connection with the property;


(k)        delay in arrival or failure to arrive of either the property or any
of the documents relating thereto;


(l)        delay in giving or failure to give notice of arrival or any other
notice;


(m)        any breach of contract between the shippers or vendors and ourselves
or any of us;


(n)        failure of any Instrument to bear any reference or adequate reference
to the Credit, or failure of documents to accompany any draft at negotiation, or
failure of any person to note the amount of any draft on the reverse of the
Credit or to surrender or take up the Credit or to send forward documents apart
from draft as required by the terms of the Credit, each of which provisions, if
contained in the Credit itself, it is agreed may be waived by you;


(o)        errors, omissions, interruptions, or delay in transmissions, or
delivery of any message by mail, cable, telegraph wireless or otherwise, whether
or not they may be in cipher.


You shall not be responsible for any act, error, neglect, or default, omission,
insolvency or failure in the business of any of your correspondent or agent, or
for any refusal by you or any of your correspondents and/or agents to pay or
honour drafts drawn under the Credit because of any applicable law, decree or
edict, legal or illegal, of any governmental agency now or hereafter in force or
for any matter beyond your control notwithstanding that you may have taken the
initiative to choose your correspondent/agent. The happening of any one or more
of the contingencies referred to in the in preceding sub-clause of this clause
shall not affect, impair, or prevent, the vesting of any of your rights or
powers hereunder, or my/our obligation to make reimbursement. In furtherance and
extension and not in limitation of the specific provisions hereinabove set
forth, I/we agree that any action taken by you or by any correspondent of yours
under or in connection with the Credit or the relative drafts, documents, or
property, if taken in good faith, shall be binding, on me/us and shall not put
you or any of your correspondents under any resulting liability to me/us and
I/we make like agreements as to any inaction or omission unless in breach of
good faith.


12.          If it is a condition of the Credit that the accreditees are
authorized to draw clean drafts, you are authorized end instructed to accept and
pay drafts without requiring, and without responsibility for, the delivery of
shipping documents, ether at the time of acceptance or of payment or thereafter.



 
- 4 -

--------------------------------------------------------------------------------

 

13.          I/we agree to procure promptly any necessary import and export or
other licenses for the import, export, or shipping of the property and to comply
with all foreign and domestic government regulations in regards to the shipment
of the property or the financing thereof and to furnish such certificates in
that respect as you may at any time require, to keep the property relating to
the Credit covered with insurance at all times against marine and fire risks end
any other risk(s) as required by you in insurance companies acceptable and
satisfactory to you and you may cause to cover with insurance, whether
additional or otherwise, any and/or ell risks at any time at your sole and
absolute discretion and at my/our expense any and all of the property without
my/our further consent even though I/we have caused the merchandise to be
insured against the same or similar risks. I/we further agree to assign the
insurance policies or certificates to you or to make the loss or adjustment
payable to you at your option. It is further understood that you will not be
responsible for any act or omission on the part of any insurance company and if
any insurance company fails to pay I/we will still be responsible to you for the
payment of the Credit. It is further understood that if you or the undersigned
or anyone else fail to cause to insure the merchandise and if any loss or damage
either partial or total occurs I/we will still be responsible for the payment of
the Credit.


14
(a)
In the event you deliver to me/us, or to any of us, or to my/our agent at my/our
request any of the document of title pledged hereunder prier to having received
payment in full of all of my/our liabilities to you, I/we agree to obtain
possession of any goods represented by documents within twenty-one days from the
date of such delivery or said documents and If I/we should fail to do so, I/we
agree to return the said documents or to have them returned by my/our agent to
you prior to the expiration of the said twenty-one day period. I/we agree to
execute for such documents and the goods represented thereby Identifying and
describing such documents and goods, which said receipts shall constitute a part
of this Agreement.



(b)          So long as the goods are in my/our possession or under my/our
control, I/we acknowledge that you will remain the owner thereof and that such
goods are open to inspection at all times by you, or if you think fit to retake
possession of them without reference to us. I/we undertake that the goods shall
not be hypothecated to any person and should such goods be delivered to
purchasers and proceeds received therefor I/we engage to keep the money for you
apart from all other money which may be in my/our hands.


15.           I and each of us agree at all time and from time to time, on
demand, to deliver, convey, transfer, or assigned to you, as security for any
and all of my/our obligations and liabilities, contingent or absolute, due at to
become due, which are now or at any time hereafter owing by me or us to you,
additional security of a character and value satisfactory to you, or to make
such payment as you may require. I and each of us agree that all property
belonging to me, or us, in which I or we may have an interest, of any name and
nature whatsoever, now or at any time hereafter delivered, conveyed,
transferred, assigned, or paid to you, or coming into your possession in any
manner whatsoever, whether expressly as security for any of the obligations or
liabilities of me or us to you or for safekeeping or otherwise, including any
items received for collection or transmission and the proceeds thereof, whether
or not such property is in whole or part released to us on security agreement,
are hereby charged, pledged and made security for each and all such obligations
and liabilities.



 
- 5 -

--------------------------------------------------------------------------------

 

16.           I and each of us agree that upon my/our failure at any time to
keep a margin of security with you satisfactory to you. or upon the making by
me/us of any assignment for the benefit of creditors, or upon the filling of any
voluntary or involuntary petition in bankruptcy/ winding-up by or against me/us,
or upon the application for the appointment of a receiver of any of my/our
property or upon any act of insolvency of me/us, all of such obligations and
liabilities shall become and be immediately due and payable without demand or
notice, notwithstanding any credit or time allowed to me or us, or any
instrument evidence any such obligations or liabilities or otherwise. I and each
of us as to property in which I and each of us may have any Interest, and all of
us, as to property in which we, whether jointly or severally, may have any
Interest, expressly authorize you in any such event, or upon my/our failure to
pay any of ouch obligation or liabilities when it or they shall become or be
made due, to sell immediately without demand for payment, without advertisement
and without notice to us or any of us, all of which are hereby expressly waived,
any and all such property arrived or to arrive at private sale or at public
auction or at broker's board or otherwise, at your option, in such parcel or
parcels and at such time or times and at such place or places and for such price
or prices and upon such terms and conditions as you may deem proper, and to
apply the net proceeds of such sale or sales together with any balance of
deposits and any sums credited by or due from you to me or us or any of us in
general account or otherwise, to the payment of any and all of such obligations
or liabilities to you however arising. If any such sale be at broker’s board or
at public auction, you may yourself be a purchaser at such sale, free from any
right of redemption which I/we hereby expressly waive and release. O/we
undertake to pay you on demand the amount of any deficiency remaining after such
sale together with all usual commission, charges and expenses and interest at
such prevailing rate or rates as you may from time to time charge your customers
for unsecured banking facilities.


17.           The rights and liens which you posses hereunder shall continue
unimpaired, and I/we and each of us shall remain obligated in accordance with
the terms and provisions hereof, notwithstanding the release or substitution of
any properties which may be held as security hereunder at any time, or of any
right or interest therein. No delay, extension of time, renewal, compromise, or
other indulgence which may occur, shall impair your rights or powers hereunder.
You shall not be deemed to have waived any of your rights hereunder unless you
or your authorized agent shall have signed such waiver in writing. No such
waiver, unless expressly as stated therein, shall be effective as to any
transaction which occurs subsequent to the date of such waiver, nor as to any
continuance of a breach after such waiver.


18.           Except as otherwise expressly provided in this Agreement or as you
and I/we may otherwise expressly agree with regard to, and prior to your
Issuance of the Credit, the “Uniform Customs and Practice for Documentary
Credits (1998 Revision), international Chamber of Commerce Publication No. 500”
(or any modification or amendment thereof for the time being in force) shall be
binding on the Credit and shall serve, in the absence of proof expressly to the
contrary, as evidence of general banking usage.


19.           Without prejudice and in addition to and without limiting the
generality of the foregoing:-



 
- 6 -

--------------------------------------------------------------------------------

 

(a)           All bills and documents of title and the goods thereby represented
and insurance policies or certificates in connection with any of the Credit
shall be held by you under general lien, and shall additionally and specially be
charged and/ or (as the case may be) pledged to you as continuing security for
the payment of all advance or banking accommodation whether by loan or overdraft
and whether for the retirement of any draft or otherwise and of all my/our
liabilities to you in connection herewith;


(b)           I/we agree to assign to you my/our rights as unpaid sellers and to
transfer into your control any goods represented by the documents received by
you or your correspondents and/or agents under any of the Credit and that until
payment by me/us of such moneys due to you the proceeds of the sale of the goods
represented by the said documents are to be held as trustee for and be available
to you and it received by me/us shall be paid to you forth-with and until so
paid shall be held by me/us on your behalf;


(c)           l/we agree that the rights and powers conferred upon you by this
agreement are in addition and without prejudice to any other securities which
you may now or hereafter hold for my/our account and this Agreement shall
continue in force and be applicable to all transactions notwithstanding any
change in the status or constitution of either your bank or our company or the
individuals composing our firm (as the case may be) or otherwise;


(d)           you may restrict negotiations under any or the Credit to your own
offices or to any correspondent of your choice;


(e)           this Agreement shall be without prejudice to such further or other
terms and conditions that may be agreed upon in respect of any Individual
documentary or commercial credit that you may open or establish at my/our
request or Instruction;


(f)           for the purpose of any of the Credit, the date of any bill of
lading shall, in your favour, be deemed to be conclusive as of the date of
shipment and the absence in any bill of lading of any positive evidence of
trans-shipment shall, in your favour, be conclusive that trans-shipment has not
taken place;


(g)           that on no account shall any claim be made against you after the
draft drawn or acceptance accepted under the Credit has been accepted or paid by
me/us.


20.           All the Credits shall be opened entirely at my/our own risk and
I/we will honour an drafts presented thereunder and repay you when due with
interest: even though the goods should not arrive or be refused landing through
any act of war or restriction imposed under or by virtue of any law or
regulation or order of any local or foreign government or for any other reason
whatsoever. Without prejudice to the generality of the foregoing I/we further
agree that It I/we put up margin or cash deposit or securities in foreign
currency for your opening or establishing any of the Credit on my/our behalf or
for my/our account you will nevertheless be entitled to surrender block or
withhold such moneys or securities should you be requested to do so by any local
or foreign government without requiring my/our consent, and in such case such
moneys or securities will not be used to discharge any of my/our liabilities or
indebtness due to you on any account and we shall forthwith pay you all the
moneys due to you as if no such deposit or securities has been put up by me/us
with you or your correspondents and/or agents.
 
 

 
- 7 -

--------------------------------------------------------------------------------

 

21.           The word ''property'' as used herein Includes goods and
merchandise, as well as any and all documents relative thereto, also securities,
funds, choses in action, and any and all other forms of property, whether real,
personal or mixed and any rights or interest therein.


22.           This Agreement shall be binding upon me/us, my/ours heirs,
executors, administrators, successors, and assigns and shall inure to the
benefit of, and be enforceable by you, your successors, transferees, and
assigns. If this Agreement should be terminated or revoked as to me/us by
operation of law, I/we will indemnify and save you harmless from any loss which
may be incurred by you in acting hereunder prior to the receipt by you or your
successors, transferees, or assigns of notice in writing of such termination or
revocation. If this agreement is signed by one individual including a
corporation/company, the terms “we”, “our”, “us” shall be read throughout as
“I”, “my”, “me”, as the case may be, if this Agreement is signed by two or more
parties, it shall be the joint and several agreement obligation and liability of
such parties; and in any such case, this Agreement shall not be revoked or
impaired as to anyone or more of such parties by the death of any of the others
or by the revocation or release of any obligations hereunder of anyone or more
of such parties.


23. This Agreement and all rights, obligations, and liabilities arising shall be
construed in accordance with the laws of Hong Kong and I/we hereby irrevocably
submit to the non-exclusive Jurisdiction of the Hong Kong Courts.


24. In this Agreement, unless the contrary intention appears, words importing
the masculine gender shall include females and corporations and vice versa and
words in singular shall include plural and vice versa.




Dated 8 Dec 2009


SIGNED BY
in the presence of:-
Armco & Metawise (HK) Ltd.
 *SIGNED BY
Yao Kexuan  /s/ Yao Kexuan


for and on behalf of
Armco & Metawise (HK) Ltd
in the presence of:-
Chu Yi  /s/ Chu Yi


*N.B. If executed by a limited company, an extract of a certified copy of the
resolution of the Board of Directors of the company approving the execution of
this Agreement (as printed below) must be completed.





 
- 8 -

--------------------------------------------------------------------------------

 

Attachment: Ing Bank Agreement


Borrower
Armco & Metawise (HK) Ltd
Lender:
ING Bank N.V.
Purpose
Iron are, Chrome ore, Manganese ore, and Nickel ore trading
Facility type/ limit
USD15 mio ad hoc BBLC opening against export LC.
 
BBLC Drawdown Conditions: (Not later than 3 business date prior to the issuance
of LC)
a.          A duly completed application to issue an LC in form and substance
acceptable to Lender;
b.          Copy of purchase contract between the Borrower and the Suppler in
formand substance acceptable to the Lender;
c.          Copy of sales contract between the Borrower and the Buyer in form
and substance acceptable to the Lender;
d.          BBLC to call for full set BL "issued to order of the Bank" or " to
order
and blank endorsed"
8.          The relevant export LC with terms acceptable to the Bank
Collateral:
1) Personal guarantee from Mr. Yao.
2) Corporate guarantee from China Armco Metals Inc.
3) Assignment of relevant sale proceeds under export LC.
4) 5% cash margin.
Pricing
LC opening comm./ comm. In lieu:
1/4% on 1st USD50K; 1/16% on balance
Loan spread @ 250bp over COF
 
 
Acceptable master LC opening
Chinese bank
 
 
China Development Bank
The Export-Import Bank of China
Bank of China Ltd
The Industrial & Commercial Bank of China Ltd
China Construction Bank Ltd
Agricultural Bank of China


 
- 9 -

--------------------------------------------------------------------------------

 




 
Bank of Communications Co Ltd
China Merchants Bank
Shanghai Pudong Development Bank Co Ltd
China Citic Bank
Bank of Beijing
China Minsheng Banking Corp Ltd
Industrial Bank Co Ltd
Hua Xia Bank
Bank of Shanghai
China Everbright Bank
Guangdong Development Bank
Shenzhen Ping An Bank




 
- 10 -

--------------------------------------------------------------------------------

 



ING
WHOLESALE BANKING
ING BANK N.V. Hong Kong Branch


GENERAL TERMS AND CONDITIONS


To:           ING Bank N.V., Hong Kong Branch (the "Bank")


1.           Introduction


1.1           The relationship between the Bank and me/us is basically that of
debtor and creditor. However, other relationships may arise, such as bailor and
bailee when items are held in safe custody, according to the banking services
provided by the Bank.


1.2           These terms and conditions form part of the account opening
application I/we have signed and apply to all my/our accounts with the Bank.


1.3           In addition, each facility or service may be subject to new or
additional terms or supplemented or governed by other specific or general
descriptive information concerning matters such as fees and charges, my/our
identification requirements, operation of the accounts (for individuals (single
or joint) or limited companies), rights of set off, interest rates, deposit
accounts, time deposits and other payment services, which may be available upon
request from the Bank or publicised or displayed in the Bank's premises, as the
Bank considers appropriate.


2.           Facilities and Services


2.1           Subject to prior arrangement, the Bank may provide a range of
services, including, without limitation, chequeing, deposit, investment, and
other banking facility to me/us.


2.2           Investments may include deposits and investments of any nature
including, those in or linked to deposits, securities, funds, unit trusts,
bonds, bearer certificate of deposits, money market instruments, foreign
exchange, interest rate, commodities, financial futures, commodity index or any
other index, indicator, or spot, forward margin, option, swap, netting or
derivative arrangements or contracts for differences.


2.3           Deposits may include deposits with the Bank in Hong Kong, or
placed by the Bank with the Bank's branch or any of the Bank's subsidiaries,
affiliated companies or any subsidiary or affiliated company of the Bank's
holding company, in each case, outside Hong Kong.


2.4           Either the Bank or me/us may, upon giving reasonable notice, close
any account without assigning any reason therefor. Without prejudice to the
above, an account may be closed by the Bank with reasonable prior notice. The
Bank may, from time to time, fix the minimum and/or maximum amount or value for
any transaction to be conducted by me/us.



 
- 11 -

--------------------------------------------------------------------------------

 

2.5           In addition to the above, the Bank may close any account without
giving notice to me/us in exceptional circumstances (including, without
limitation, if the Bank believes that the account is being used for criminal
activities) and also notwithstanding that the same is in credit.


2.6           In relation to any account closed by the Bank, 'the Bank shall be
released from any further obligations to me/us in respect of such account, and
may refuse payment of any instrument drawn by me/us and presented after the date
such account was closed by the Bank without liability to the Bank. I/We may
collect the balance standing to the credit of such account, if any, from the
Bank during the Bank's normal business hours; alternatively, at the Bank's
option, the balance may be sent by way of a cashier's order, or other payment
instruments by post to my/our last known address(es).


3.           The Bank's Role


3.1           My/Our deposits and investments may be located in or outside Hong
Kong. Any deposits with or other investment obligations of the Bank's branch or
any other branch in any particular jurisdiction will be paid at that branch and
are subject to the laws and practices of that jurisdiction (including government
acts, regulations and/or orders). Neither the Bank's head office, nor any other
branch, subsidiary or affiliate shall be responsible for payment of those
deposits and obligations if the relevant branch is prevented from fulfilling its
obligations due to restrictions (including force majeure) or events beyond the
control of that branch. Restrictions shall not include restrictions on payment
directly due to liquidation or insolvency of the relevant branch.


3.2           Whenever any deposit or other investment is placed or made by the
Bank on my/our behalf, I/we agree that the Bank acts as my/our agent for my/our
sole risk and account. For any transaction with or through any broker or
counterpart, I/we appreciate that the Bank's agreement with him may expressly
provide that as against him the Bank acts as principal or that the Bank's rights
and obligations are not transferable. However, such provisions will not affect
the Bank's capacity as my/our agent in my/our transaction with the Bank. I/We
hereby agree that the relevant transaction with each broker or counterpart will
be subject to the rules, terms and conditions as stipulated by him.


3.3           The Bank is a member of the Deposit Protection Scheme established
under the Deposit Protection Scheme Ordinance (Cap.581) of the laws of Hong Kong
(the "Scheme"). Eligible deposits taken by the Bank are protected by the Scheme
up to a limit of HK$100,000 per depositor. We acknowledge that certain financial
products offered by the Bank are not protected deposits under the Scheme.


4.           Instructions given by Authorised Signatories


4.1           Instructions to the Bank on the opening, operation and/or closing
of any account, including any change in the manner of giving instructions,
should be given by electronic means or in writing or signed by me/us or the
appropriate authorised signatories appointed under my/our mandate for the
operation of the relevant account or any relevant letter of authority.


4.2           Any change of authorised signatories by me/us will only be
effective after the Bank has received my/our instruction (together with the
relevant specimen signature(s)), accepted the same and sufficient time has
elapsed enabling the Bank to fully record and implement the instruction in its
records concerning the relevant account(s). Where necessary I/we shall execute
such mandates or other documents as the Bank may require.

 
- 12 -

--------------------------------------------------------------------------------

 

The Bank shall be entitled to act upon such authorised signature(s) as are
recorded in its records for the time being until it has received from me/us
written notification of any change.


4.3           l/We shall inform the Bank immediately if I/we discover that
my/our signature or the signature of any authorised signatory has or have been
forged upon any bills of exchange, drafts, promissory notes, orders or other
instruments for the payment of money signed, made and/or drawn upon the Bank or
orders or other documents upon which the Bank is intended to act.


4.4           The Bank shall be free from all claims in respect of any account
and the particulars of any transaction with respect to any account where the
same is made, processed or paid out as a result of any forgery, lack of
authority, negligence and/or otherwise by any person whatsoever.


5.           Receipt of Statement, Advice, Notice, etc.


5.1           Any statement, advice, confirmation, notice, communication,
document or other communication given or to be given by the Bank will be validly
given if dispatched to my/our address last registered with the Bank and will be
deemed to have been received by me/us within a generally acceptable time for
that means of communication and, in any event, by no later than 30 days after
dispatch.


5.2           l/we shall notify the Bank in writing immediately of any change of
address or other information previously provided to the Bank by me/us, and shall
deliver to the Bank the relevant documents detailing such changes.


5.3           The Bank may send such documents to my/our address(es) last
registered with the Bank. I/We agree that if I/we utilise the Bank's facility or
service or if I/we do not terminate any related account within 30 days from
receipt or deemed receipt by me/us, I/we will be deemed to have received and
accepted the terms of such documents as binding on me/us.


6. Statement, Advice or Confirmation


6.1           A statement of account setting out debits and credits to, and
balances of, each account will be issued by the Bank either monthly, or at an
interval arranged in advance with, and agreed by, the Bank.


6.2           In addition to the statement of account, an advice or confirmation
of any transaction concerning an account may be issued by the Bank within 2 days
of that transaction.


6.3           I/We undertake to verify the correctness of each statement, advice
or confirmation, and to notify the Bank within 90 days from the receipt thereof
of any discrepancies, omissions, inaccuracies or incorrect entries in the
account, statement, advice or confirmation as so stated, or in the particulars
stated in the statement, advice or confirmation. Failure to give notice of any
such error within 90 days of receipt may be considered by the Bank as an
acknowledgement by me/us of the correctness of any such statement.





 
- 13 -

--------------------------------------------------------------------------------

 

6.4           The foregoing provisions of this Clause shall be binding on me/us
notwithstanding that any statement, advice or confirmation may call for signed
acknowledgement and return by me/us which I/we have not so provided.


6.5           The Bank may at its discretion destroy any documents relating to
any account after digital archiving the same.


6.6           For all purposes, including any legal proceedings, a certificate
by any of the Bank's officers as to the sums and liabilities for the time being
due or incurred to the Bank by me/us shall, in the absence of manifest error, be
conclusive evidence thereof against me/us.


7.           Cleared Funds


7.1           All withdrawals or investments may only be made by me/us against
cleared and sufficient funds in my/our account. Any withdrawal or investment
made by me/us, on the assumption that funds will be cleared, will be repaid by
me/us ,if not so cleared, and I/we hereby acknowledge that the Bank reserves the
right to refuse to make payment against uncleared and/or insufficient funds. All
cheques or drafts will be purchased or discounted by the Bank on this basis.


7.2           No overdrafts are allowed unless by prior special arrangement with
the Bank, provided that the Bank shall be entitled to pay any bills of exchange,
drafts, promissory notes, orders or other instruments for the payment of money
notwithstanding that such payment results in any account becoming overdrawn.


7.3           Without prejudice to the above, the Bank may debit any of my/our
accounts which is overdrawn without prior special agreement with interest at the
rate specified by the Bank for the time being for unauthorised overdrafts.


8.           Foreign Currency


8.1           To transfer any amount to any account or pay for any investment or
my/our liabilities, or set off any credit balance in any account against my/our
liabilities, denominated in a different currency, the Bank may convert any
relevant sum into the appropriate currency at the Bank's applicable exchange
rate.


8.2           If funds are sent to or paid in a foreign currency, the funds will
be payable to the payee in the relevant foreign currency at the prevailing
buying rate of the Bank's correspondent, agent or sub-agent unless the payee has
made appropriate prior arrangements, acceptable to the Bank, with the Bank's
correspondent, agent or sub-agent for accepting the funds in that foreign
currency or other currency upon paying all their charges.


9.           Rights of Set Off and Appropriation


9.1           l/We agree that in addition to any general lien or similar right
to which the Bank may be entitled at law, the Bank may, at any time without
prior notice, combine or consolidate any or all of my/our accounts (wherever
situate and maintained with the Bank for whatever purpose and whether subject to
notice or not) with my/our liabilities to the Bank and set off or transfer any
sum or sums standing to the credit of any of my/our accounts in or towards
satisfaction of my/our liabilities to the Bank, whether such liabilities be
primary, collateral, several, joint or in other currencies.

 
- 14 -

--------------------------------------------------------------------------------

 

Further, insofar as my/our liabilities to the Bank are contingent or future, the
Bank's liability to me/us to make payment of any sum standing to the credit of
any of my/our accounts shall, to the extent necessary to cover such liabilities,
be suspended until the occurrence of the contingency or future event.


9.2           The Bank shall be entitled to appropriate payments made by me/us
or in my/our favour for the credit of such of my/our account or accounts
(including any account on which I am/we are jointly or severally or jointly and
severally liable with others) or particular entries therein as the Bank in its
absolute discretion thinks fit.


9.3           In respect of a joint account, the Bank shall be entitled to set
off any sums standing to the credit of such joint account against the debit
balance in other accounts which may be held by one or more holders of such joint
account. The Bank shall inform me/us promptly after exercising any such rights
of set off or transfer, as the case may be.


10.           Fees and Charges


10.1           All services (except for handling retail cash deposits in Hong
Kong dollars) will be charged in accordance with the Bank's prevailing practice
from time to time and a schedule of the Bank's fees is available to me/us upon
request.


10.2           The Bank may debit any account with the amount of any tax, fee,
stamp duty, interest, late payment charge, default interest, charge or expense
payable by me/us.


10.3           The Bank may accept rebates, fees and other forms of payment from
any subsidiary or affiliated company of the Bank or any third party on any
transaction effected for me/us and retain the same for the Bank's benefit.


10.4           The Bank may, at any time and without my/our prior consent:


(a)           change the respective rates, amounts and periods of payment of any
fee, interest, periodic minimum repayment amount, late payment charge and
default interest payable by me/us; and


(b)           debit any of my/our accounts which is overdrawn without prior
special agreement with interest at the rate(s) specified by the Bank for the
time being for unauthorised overdrafts. Upon having charged any such sums, the
Bank will promptly inform me/us of the nature and amount of such charges. The
Bank will give me/us 30 days' notice before any change in fees and charges takes
effect unless such changes are not within the reasonable control of the Bank.


10.5           The Bank may at its discretion alter, delete or substitute any of
these terms and conditions or add new terms and conditions by giving me/us
written notice as follows prior to any such variation taking effect (and such
variation shall be deemed to be incorporated herein as of such date):-


(a)           30 days' notice when the variation affects fees and charges and
my/our liabilities or obligations: or





 
- 15 -

--------------------------------------------------------------------------------

 

(b)           reasonable notice for all other variations. Such notice shall show
the variation to these terms and conditions, the ways in which I/we may indicate
refusal and the consequence of such refusal. When any variation involves
substantial changes or if the changes are complicated, the Bank may provide a
summary of the key features and, if the Bank deems appropriate, a consolidation
of the revised terms and conditions. Where I/we refuse to accept the
variation(s) and chooses to close the account within a reasonable period, the
Bank will repay the annual or periodic fee, if any, on a pro rata basis.


11.           Limitation of Liability and Indemnity


I/We agree that except in the case of the gross negligence or willful misconduct
of the Bank (i) the Bank will not be under any liability or responsibility and
(ii) I/we will fully indemnify the Bank against any claim, loss, damage, expense
and/or liability (including legal costs and costs for hedging, unwinding or
similar contracts) incurred by the Bank, in each case, for taking or omitting to
take any action in relation to any matter herein including:


(a)           in connection with the preservation, protection or enforcement of
the Bank's rights, powers and/or remedies;


(b)           the operation of any account and/or the provision by the Bank of
any investment, safekeeping or other services;


(c)           any action or omission (including any negligence or default) of
any broker, agent, correspondent, custodian or counterpart involved in any
transaction;


(d)           any loss or damage caused by breakdown in or delay or failure of
any transmission or communication facilities or external clearing systems; or


(e)           as a result of the Bank acting on any written, verbal, telephone
facsimile or e-mail instructions given by any person whom the Bank believes in
good faith to be me/us or as having authority to give instructions on my/our
behalf, regardless of the prevailing circumstances or the nature of the
transaction and notwithstanding any error, misunderstanding, fraud, forgery or
lack of clarity in the giving, receipt or contents of such instructions.


12.           Supply and Disclosure of Information


12.1           From time to time, it is necessary for me/us to supply the Bank
with data in connection with the opening or continuation of accounts and the
establishment or continuation of banking facilities or provision of banking
services. It is also the case that data are collected from customers in the
ordinary course of the continuation of the banking relationship, for example,
when I/we write cheques or deposit money. I/We understand that the Bank may not
be able to open or maintain any account or provide any service to me/us if I/we
fail to provide any information requested by the Bank.


12.2           The purpose for which my/our data may be used are as follows:-


(a)           the daily operation of the services and credit facilities provided
to customers;





 
- 16 -

--------------------------------------------------------------------------------

 

(b)           conducting credit checks;


(c)           assisting other financial institutions to conduct credit checks;


(d)           ensuring ongoing credit worthiness of customers;


(e)           designing financial services or related products for customers'
use;


(f)           marketing financial services or related products;


(g)           determining the amount of indebtedness owed to or by customers;


(h)           collection of amounts outstanding from customers and those
providing security for customers' obligations;


(i)           meeting the requirements to make disclosure under the requirements
of any law binding on the Bank or any of its branches; and


(j)           purposes relating thereto.


Without prejudice to the foregoing, it is acknowledged that the Bank has or may
outsource certain operations and processing functions to its head office or
other overseas branches of the Bank and I/we accordingly consent to the use of
my/our data by such parties for such purpose. I/We further acknowledge that, as
a result of the aforementioned outsourcing arrangement, overseas regulatory
authorities may have access to my/our data. The Bank will ensure that the
recipients of client data will adhere to confidentiality undertakings in order
to safeguard the confidentiality and security of my/our data at all times.


12.3           Subject as provided in these terms and conditions, the Bank shall
not disclose to third persons without my/our consent (express or implied) the
state of any account or any transaction with the Bank or any information
relating to me/us acquired through the keeping of any account or otherwise
arising during the course of the provision of any service or facility by the
Bank to me/us, provided that such disclosure may be made if the Bank is
compelled to do so under the provisions of any law or regulation, official
directive or court order in Hong Kong or elsewhere or if the circumstances give
rise to a public duty of disclosure or the Bank reasonably considers that the
protection of the Bank's interests so requires disclosure.


12.4           Without prejudice to the above, I/we hereby authorise the Bank
and any person who has obtained my/our personal and/or account information or
records from the Bank to disclose such information to:


(a)           any agent, contractor or third party service provider who provides
administrative, telecommunications, computer, payment or securities clearing or
other services to the Bank in connection with the operation of its business,
including, but not limited to (A) debt collection agencies, (B) computer firms
to which the processing of personal information is to be, or may be, outsourced
and (C) credit reference agencies;


(b)           any other branch of the Bank;





 
- 17 -

--------------------------------------------------------------------------------

 

(c)           any other person under a duty of confidentiality to the Bank
including a group company of the Bank which has undertaken to keep such
information confidential;


(d)           any financial institution with which the customer has or proposes
to have dealings; and


(e)           any actual or proposed assignee of the Bank or participant or
sub-participant or transferee of the Bank's rights in respect of the customer.


12.5           I am/We are aware of my/our rights and obligations under the
Persona! Data (Privacy) Ordinance and acknowledge and agree that it is necessary
for me/us to supply the Bank with personal information ("Data") in connection
with the opening and/or continuation of accounts and the establishment and/or
continuation of banking facilities or services. I am/We are also aware that
I/we:


(a)           have the right to check whether the Bank holds data about me/us
and the right of access to such data;


(b)           have the right to require the Bank to correct any data relating to
me/us which is inaccurate; and


(c)           have the right to ascertain the Bank's policies and practices in
relation to data and to be informed of the kind of personal data held by the
Bank.




12.6           The Data will be used for considering my/our request and subject
to the Bank agreeing to provide such service, the Data and details and all
information relating to transactions or dealings with the Bank will be used in
connection with the provision of such service to me/us. The Bank will use,
store, disclose, transfer (whether within or outside Hong Kong) and/or exchange
the Data, details and information to or with all such persons as the Bank may
consider necessary, including without limitation the Bank and/or any of the
Bank's branches or subsidiaries (whether within or outside Hong Kong) (the “ING
Group") for any and all purposes in connection with such service and/or in
connection with matching for whatever purpose (whether or not with a view to
taking any adverse action against me/us) the Data with other personal data
concerning me/us in the Bank's possession and/or for the purpose of promoting,
improving and furthering the provision of other financial services by the Bank
and any other member of the ING Group to me/us generally, and/or any other
purposes, and to such persons as may be in accordance with the Bank's general
policy on disclosure of personal data as set out in any statements, circulars,
notices or other terms and conditions made available by the Bank to me/us from
time to time.


12.7           I/We have the right to request access to and correction of any of
the Data or to request without charge the Data not to be used for direct
marketing purposes. Any request may be made in writing and addressed to the Data
Protection Officer, 39/F One International Finance Centre, 1 Harbour View
Street, Central, Hong Kong (Facsimile No.281 04412). The Bank will comply with
such request (and may charge a reasonable fee for processing and data access
request) unless the Bank may be or is required to refuse to do so under the
applicable law and regulations.



 
- 18 -

--------------------------------------------------------------------------------

 

13.           Default Interest


Interest will be charged on the daily balance of any amount outstanding from
me/us at such intervals or rates and payable at such times as the Bank may
specify from time to time. Overdue sums will carry interest at the Bank's
customary default rate and shall be compounded according to normal banking
practice at the Bank's discretion.


14.           Miscellaneous


14.1           The terms "I", "my", "mine", "me", "us" and "our" when used in
these terms and conditions, refer to the customer of the Bank, being holder of
the accounts maintained with the Bank and shall include one or more individuals,
anyone or more holders of a joint account (and in relation to any such account,
the liabilities shall be joint and several), sole proprietorship, partnership,
corporation and unincorporated association or body, in each case, as the context
may require.


14.2           These terms and conditions shall be binding on me/us and my/our
estate, personal representatives, trustee in bankruptcy, receiver, liquidator or
other successor. If we are a partnership, these terms and conditions shall apply
notwithstanding any change in our membership by death, bankruptcy, retirement,
receivership or winding-up or of any partner(s) or the admission of any new
partner(s).


14.3           References to the Bank shall include its successors and assigns.


14.4           The singular or plural (and in relation to any such account, my
liabilities shall be joint and several) shall each include the other and words
imposing a gender shall include every gender unless otherwise indicated.


14.5           Any provision contained herein which is illegal, void, prohibited
or unenforceable in any jurisdiction shall be ineffective only to the extent of
such illegality, voidness, prohibition or unenforceability without invalidating
the remaining provisions hereof, and any such illegality, voidness, prohibition
or unenforceability in any jurisdiction shall not invalidate or render illegal,
void or unenforceable any such provision in any other jurisdiction.


15.           Facsimile / Telephone / E-mail Instructions


15.1           We have requested and authorised the Bank to use facsimile,
telephone and/or e-mail as a medium for giving instructions from me/us to the
Bank relating to the mandate(s) or other agreement(s) between me/us and the Bank
governing the operation of my/our account(s) or credit or other banking
arrangements with the Bank.


15.2           Any telephone I e-mail orders and instructions given or
purportedly given by my/our authorised signatories ("Authorised Signatories")
pursuant to the account mandate maintained with the Bank from time to time on
my/our behalf or any facsimile signed by me/us or my/our Authorised Signatories
on my/our behalf shall be deemed to be given with the full authority and
approval and shall be a sufficient authority to the Bank and conclusively
binding on me/us, irrespective of whether such orders or instructions are
subsequently confirmed by writing.



 
- 19 -

--------------------------------------------------------------------------------

 

15.3           The Bank shall be under no responsibility whatsoever to verify
the authenticity or otherwise of any orders or instructions given to the Bank in
the aforesaid manner. I/We accept full responsibility and liability for all
consequences of the acceptance and execution of such orders and instructions. In
particular, the Bank shall not be liable for any loss which I/we may suffer if
the Bank acts on the telephone / e-mail instructions of a person other than the
person authorised hereunder or if the Bank acts on instructions transmitted by
facsimile upon which any of the signatures has been forged or is otherwise
unauthorised but which the Bank believes, in relation to such person, to be one
of those authorised or, in relation to such signatures, genuine or authorised.


15.4           The use of facsimile, telephone and/or e-mail as a means of
communication to the Bank for giving instructions shall be entirely for my/our
risk, except in the case of gross negligence or willful misconduct by the Bank.
Should there be any indistinctness, ambiguity or other uncertainty in the
contents of any such facsimile/telephone and/or e-mail instructions, the Bank
shall be entitled to construe and execute such instructions in the manner in
which it has been perceived by the Bank. Accordingly, I/we shall not hold the
Bank liable for any loss, damages or claim or any other consequences arising
from such construction and subsequent execution of instructions.


15.5           Notwithstanding anything herein contained, the Bank is entitled
at any time in its sale and absolute discretion and without giving any reason
therefor to decline any facsimile/telephone and/or e-mail orders or instructions
given by me/us or my/our authorised signatories. I/We shall not hold the Bank
liable for any loss, damage or claim or any other consequence arising as a
result of the Bank declining the same.


15.6           In consideration of the Bank agreeing to accept and execute the
facsimile/telephone and/or e-mail orders and instructions as aforesaid, I/we
hereby agrees to indemnify and keep the Bank fully indemnified from and against
all actions, proceedings, claims, demands, liabilities, damages, losses, costs
or expenses of whatever nature which the Bank and/or its agents or employees may
directly or indirectly suffer, incur or sustain by reason of its acting in
accordance with the request and authority hereinbefore contained subject to the
terms and conditions herein including, without limitation, the terms set out in
clauses 15.4 and 15.5 hereof.


15.7           Insofar as no deviation thereof has been agreed upon in this
Agreement, it shall be subject to the General Agreement by Customer(s) of which
the Client has executed and as amended from time to time.


15.8           The request and authority and the indemnity hereinbefore
contained shall remain in full force unless and until notice of revocation
thereof in writing duly signed by or on my/our behalf is received by the Bank
and the Bank has had a reasonable time to act upon the notice of revocation.
Such revocation shall not release me/us from any liability hereunder in respect
of any act performed by the Bank in accordance with the terms of this Agreement
prior to the expiry of such time.


16.           Law and Jurisdiction


16.1           These terms and conditions are governed by the law in effect from
time to time in Hong Kong Special Administrative Region.



 
- 20 -

--------------------------------------------------------------------------------

 

16.2           I/We hereby irrevocably submit to the non-exclusive jurisdiction
of the Hong Kong Special Administrative Region courts.


17.           Assignment and Transfer
The Bank may novate, assign and/or transfer in whole or in part its rights
and/or obligations under these terms and conditions, any related agreements or
any related security documents to other lending institutions or persons or
change its fending office without further consent of me/us or other parties.


Dated this 8 day of Dec 2009
For and behalf of Armco & Metawise (H.K.) Limited
Authorized Signature(s)
/s/ Yao Kexuan















 
- 21 -

--------------------------------------------------------------------------------

 

General Agreement By Customer(s)
To: ING Bank N.V.
Hong Kong Branch


In consideration of ING Bank N.V, (hereinafter called “ING BANK", which
expression shall include its successors and assigns) agreeing to open or to
continue my/our account(s) of whatsoever nature of from time to time making or
continuing advances to me/us or negotiating on my/our behalf bills of exchange
and/or invoices or other documents representing or relating to goods or opening
or establishing at my/our request such documentary or other credits as ING BANK
may think fit or providing other banking services and accommodation for me/us or
any of us or for such other person, firm or company at my/our request as ING
BANK may think fit, I/we hereby agree and undertake with INO BANK as follows:-


Payment


1. (a)            All moneys, obligations and liabilities whether past, present
or future, actual or contingent, primary or collateral, joint or several, now or
at any time hereafter due, owing or incurred to ING BANK anywhere from or by me/
us in any manner whatsoever in respect of any of the facilities made available
by ING BANK for me/us or transactions undertaken by ING BANK for me/us as
aforesaid on any account whatsoever (whether alone or jointly with any other
person or persons and in whatever style, name or form and whether as principal
or surety) including but not limited to the amount of any acceptance or other
credits or advances and of any cheques notes or bills from time to time made
accepted endorsed discounted or paid and of any liability under guarantees
indemnities or other securities whatsoever incurred by ING BANK for or at my/our
request shall be repaid by me/us immediately on demand by ING BANK together with
interest thereon from date of demand to date of repayment at such rates and upon
such terms as ING BANK may from time to time at its sale and absolute discretion
determine, commissions, fees and other charges and all expenses (including legal
and other costs on a full indemnity basis) however incurred by ING BANK in
relation to me/us or anyone or more of my/our accounts or the preparation of or
the enforcement of any guarantees or security now or hereafter held by ING BANK
for any moneys, obligations or liabilities as aforesaid.


(b)           ING BANK shall cease to be under any further commitment to me/us
and all term loans and other moneys obligations and liabilities hereby secured
not otherwise so repayable shall become payable on demand and cash cover shall
be provided on demand for all contingent liabilities on the occurrence of any of
the following events of default, namely:-


(i)           if I/we fail to pay any money from time to time due to ING BANK on
the due date or fail to comply with any provisions contained or incorporated in
this Agreement or in any facility form or other agreement with ING BANK or if I
in any respect considered by ING BANK to be material, any representation or
warranty made to ING BANK by me/any one or more of us proves to be incorrect;


(ii)           if any other loan, debt or other obligation in respect of
borrowed moneys (including for this purpose liabilities under acceptance
credits, discounting, hire purchase, rental or other financial agreements
becomes capable of being declared payable prior to its stated maturity by reason
of default by me/us or is not paid when due;



 
- 22 -

--------------------------------------------------------------------------------

 

(iii)           if a petition is presented or an order made or a resolution
passed for winding up of us I being n limited company or a notice is issued
convening a meeting for the purpose of passing any such resolution (save for the
purpose of and followed by reconstruction of amalgamation on terms previously
approved in writing by ING BANK);


(iv)           if I or anyone or more of us shall die or commit an act of
bankruptcy or become of unsound mind or make any general assignment for the
benefit of creditors or any bankruptcy petition is filed against me/anyone or
more of us;


(v)           if the security for any of my/our liabilities ceases to be in full
force and effect or shall become unenforceable or an encumbrancer shall take
possession or a Receiver shall be appointed of the whole or any part of my/our
undertaking property or assets;


(vi)           if I/we (being a limited company) convene a meeting of or propose
or enter into any composition or arrangement with creditors;


(vii)            if any judgment  or order made against me/anyone or more of us
is not complied with within seven days or if an execution distress sequestration
or other process he levied or enforced upon or sued out against any of my/our
property or assets;


(viii)           if I/any one or more of us fail to pay my/our debts as and when
they fall due or become or I being a limited company are deemed to be insolvent
whether within the meaning of Section 178 of the Companies Ordinance (Cap.:32)
or otherwise;


(ix)           if I/we stop payment or cease or threaten to cease to carryon
business or any part thereof in the normal course or change the nature or mode
of conduct of my/our trading in any respect which ING BANK may consider
material;


(x)           if my/our undertaking property or assets or any part thereof from
time to time considered by ING BANK to be material is sold disposed of or
compulsorily acquired I otherwise than in the normal course of trading or on
terms previously approved in writing by ING BANK:


(xi)           if there is any change in the name, constitution and/or
composition of the society/firm/partnership carried on by all of us and in the
name of which society/firm/partnership an account or accounts of whatsoever
nature has/have been opened with ING BANK under and in accordance with the terms
and conditions herein provided; and


(xii) if any of the foregoing events occurs in relation to any third party which
has guaranteed or provided security for or given an indemnity in respect of any
money, obligation or liability hereby secured.



 
- 23 -

--------------------------------------------------------------------------------

 

Interests and Commissions


2.           I/we shall pay commissions, interests, fees and charges at such
rates as may from time to time be agreed between ING BANK and me/us (or, in
default of agreement, at such rates as may be specified in writing by INO BANK)
whose decision shall be final and conclusive and be binding on me/us. Interest
at such rate or rates as ING BANK may from time to time charge its customers on
similar account or accounts shall be payable on the cleared daily balance of the
moneys, obligations and liabilities from time to time due owing or incurred by
me/us to INO BANK as aforesaid and charged to my/our account monthly in arrears
but without prejudice to the right of INO BANK to require payment of such
interest and in the event of such interest not being  punctually paid, interest
shall be capitalized and compounded with monthly rates in accordance with the
usual practice of ING BANK. Interests commissions and fees will accrue from day
to day and will be calculated on the basis of the actual number of days elapsed
and a 365 day year or such other period as may be appropriate or customary
having regarded to the currency (or currencies) in which the relevant facility
(or facilities) are made available. Provided always that ING BANK shall have the
right at any time or from time to times to charge interest on all moneys,
obligations and liabilities due, owing or incurred by me/us to ING BANK as
aforesaid at different rates on different accounts maintained by me/us with ING
BANK or on different transactions.


3. General Hypo­thecation


 (a)           All bills of exchange drawn, accepted or endorsed by me/us, all
produce and goods, bills of lading, warrants, delivery orders, wharfingers’ or
other warehouse keepers certificates or receipts and all documents or title,
invoices and like documents (and the produce and goods to which they relate)
which are now or may at any time hereafter be (a.) warehoused or stored in the
name of ING BANK or its agent or nominee or (b.) received by, deposited or
lodged with, transferred to or otherwise held by or pledged to the order or
under the control of ING BANK or its agent or nominee (either directly or
indirectly whether from or by me/us or anyone or more of us or any other person
and whether for safe custody, collection, security or for any specific purpose
or generally) shall be held by ING BANK as a continuing security for the moneys,
obligations and liabilities referred to in clause 1 above.


(b)           I/we hereby undertake to provide ING BANK with funds:-


(i)           to meet on demand all bills negotiated endorsed or advanced
against or purchased by ING BANK for me/us or any one or more of us which may be
dishonoured on presentation for acceptance or which may not be paid at the due
date therefore according to the original tenor and all liability in respect
thereof however arising and non-payment of a bill shall be deemed to have taken
place if at that date funds have not been placed at the free disposal of ING
BANK for the whole sum due;


(ii)           to reimburse ING BANK for all advances made against documents of
title which may not have been duly taken up on presentation;



 
- 24 -

--------------------------------------------------------------------------------

 

(iii)           to meet exchange expenses and all interest commission discount
and other banker’s charges legal notarial and other costs disbursements and
expenses on a full indemnity basis; and


(iv)           to meet all freight warehouse dock transit and other charges the
cost of insurance rent and all other costs of and incidental to the produce and
goods represented by documents hypothecated to ING BANK hereunder.


(c)           ING BANK is hereby authorized at its absolute discretion without
notice to me/us or further consent of any person interested:-


(i)           to insure all produce and goods represented by documents
hypothecated to ING BANK hereunder against all insurance risks whether by land
sea or air for their full value and recover the full amount from the insurers;


(ii)           to land and store or arrange for the storage of such produce and
goods and/or re-ship the same to any other port;


(iii)           to pay all freight warehouse dock transit and other charges the
cost of insurance rent and all other costs of and incidental to such produce and
goods as ING BANK may from time to time think fit:


(iv)           to pay or retain and charge me/us with such charges for
commission as are usual between merchant and correspondent and such interest
re-exchange notarial end banking charges as are usually payable in these
circumstances;


(v)           to take conditional acceptance of bills of exchange (including
acceptances for honour) and/or to extend the due date for payment thereof upon
such conditions as ING BANK thinks fit;


(vi)           to accept payment from drawees or acceptors (whether or not the
acceptance is conditional before maturity under rebate or discount and on
payment to deliver up the relative documents to or to the order of the drawees
or acceptors;


(vii)           to accept part payment before maturity and to deliver such
proportionate part of the produce and goods held against the same as ING BANK in
its absolute discretion thinks fit;


(viii)           to convert into Hong Kong currency by telegraphic remittance or
otherwise at the discretion of ING BANK any money received by ING BANK under or
by virtue of this agreement and to debit my/our account with all costs charges
and lose on exchange thereby incurred; and



 
- 25 -

--------------------------------------------------------------------------------

 

(ix)           to debit my/our account with all payments of freight warehouse
dock transit end other charges the cost of insurance rent interest and all other
expenses incurred hereunder and with all money chargeable to me/us under this
Agreement and with the amount of unaccepted or unpaid bills of exchange or of
advances against other documents of title for which I/we or any of us are liable
to ING BANK or any deficiency arising after realization but so that ING BANK is
under no obligation to do any of the foregoing end is not liable for any loss
I/we may sustain as a result of ING BANK's delay or failure so to do.


(d)           ING BANK is hereby authorized to sell, assign, transfer, negotiate
or otherwise dispose of all or any produce or goods represented by documents
hypothecated to ING BANK hereunder or to which they relate without demand for
payment or notice or further consent of any person at such time or times in such
manner and for such consideration (whether payable or deliverable immediately or
by installments) as ING BANK may in its absolute discretion think fit without
being under any responsibility to me/us for the price obtained thereby in any of
the following events:-
(i)           on default being made in acceptance on presentation or in payment
at maturity of any bill of exchange or of any other sums due hereunder;


(ii)           on any drawee or acceptor of any bill (whether conditionally or
absolute)suspending payment becoming bankrupt or insolvent Or taking any steps
for composition or arrangement with creditors:
(iii)           if I/we fail to repay on demand any money obligation or
liability due owing or incurred to ING BANK by me/us or any one or more of us
with all interest commission discount and other banker's charges legal and other
coats disbursements and expenses;


(iv)           on payment being made by ING BANK which it is authorized to make
under this Agreement;


(v)           if and whenever ING BANK considers it desirable having regard to
the then market value of the produce or goods that the same should be sold
whether or not i/we shall have then become contingently or otherwise liable to
ING BANK;


but so that ING BANK is under no obligation so to sell or otherwise dispose and
is not liable for any loss I/we may sustain as a result of its delay or failure
so to do.




(e)           I/we further undertake to facilitate any such sale or disposal by
executing such documents as may from time to time be necessary or desirable to
vest the produce or goods in ING BANK or its transferee or to effect delivery of
the same as ING BANK may require and by doing all such acts and things as may
from time to time be necessary or expedient. ING BANK is authorized to execute
and sign any such document as my/our agent and to do any such act or thing on
my/our behalf. I/we declare that the produce and goods are free from any other
hypothecation pledge charge or encumbrance of any kind.



 
- 26 -

--------------------------------------------------------------------------------

 

(f)           After deduction of all expenses charges and commissions the net
proceeds of the sa1e or other disposition of the produce and goods shall be
applied at ING BANK absolute discretion in discharge or reduction of any actual
or contingent debt obligation or liability due and owing to ING BANK by me/us or
any one or more of us and any surplus shall (subject to the provisions of this
Agreement) be at my/our disposa1. Any statement of account rendered to me/us by
ING BANK shall be sufficient proof of the sale or other disposal of any produce
or goods hereunder and of my/our deficiency resulting therefrom and shall for
all purposes be conclusive between me/us and ING BANK.


(g)           I/we hereby undertake that the produce end good. represented by
documents hypothecated to ING BANK will be kept insured in their full value
against all insurable risks including fire and need and all policies whether
effected by ING BANK or not are to be treated as part of ING BANK's security.
Should any claim arise under any insurance ING BANK is hereby irrevocably
authorized to recover the full amount thereof from the insurers and to give a
valid receipt on my/our behalf and to charge the same commission on the proceeds
as an a sale of the produce or goods and to apply such proceeds as if the same
represented proceeds of sale of any produce or goods sold by ING BANK under the
power contained above. I/we hereby undertake to assign to ING BANK all the
relevant policies of insurance for that purpose and to deliver them to ING BANK
on demand and in the case of loss or damage to the produce or goods howsoever
caused to pay over to ING BANK all sums received by me/us or any of us in
respect of such insurance end make up my deficiency which may result in the
amount of any moneys due to ING BANK and pending payment I/we shall hold all
such sums in trust for ING BANK.


(h)           The holding by ING BANK of any additional guarantees or securities
is not to prejudice the rights of ING BANK on any bills in case of dishonour nor
shall any recourse or proceedings taken thereon or ING BANK giving time or
granting any indulgence or making any arrangement or composition affect ING
BANK's title to any security or my/our liability.


(i)           ING BANK shall not be liable for default by any insurer warehouse
keeper broker auctioneer agent carrier captain or other officer of any ship or
craft or other person employed in the insurance sale disposal storage shipment
or carriage of any produce or goods or for any other purpose connected therewith
nor for any deficiency in the quality or value of any produce or goods nor for
the stoppage or detention thereof by the shipper or any other person whomsoever
nor for loss on exchange rates or any loss damage or delay however caused.


4. Share and other Securities


 (a)           All stock, shares, certificates of deposit, bonds, notes and
debenture stock certificates and other securities (whether marketable or not)
which may from time to time be lodged with or held by ING BANK or transferred to
ING BANK or its nominee or registered In the name of ING BANK or its nominee
(whether for safe custody, security or for any other purpose) together with any
substituted securities and. all dividends or interest thereon paid or payable
after the date or this Agreement and all other money or rights accruing thereto
or offered by way of redemption bonus option or otherwise (all of which are
herein all or included in the expression “Securities”) shall be charged to ING
BANK as a continuing security tor the payment and discharge of all the moneys,
obligations and liabilities referred to in clause 1 above but so that ING BANK
shall not in any circumstances in incur any liability whatsoever in respect of
any calls installments or other payments.



 
- 27 -

--------------------------------------------------------------------------------

 

(b)           l/we shall upon demand deposit with ING BANK and ING BANK shall be
entitled to retain (i) all stock and share certificates and documents of title
relating to the Securities and (ii) all the relevant instruments of transfers of
the Securities duly completed in favour of ING BANK or otherwise as ING BANK may
direct and such other documents as ING BANK may from time to time require for
perfecting its title to the Securities or for enabling it to vest the same in
itself or its nominee or in any purchaser to the intent that ING BANK may at any
time thereafter if it shall consider it prudent so to do present them for
registration without notice to me/us.


(c)           At any time after ING BANK shall have demanded payment or
discharge of any money obligation or liability hereby secured (or if requested
by me/any one or more of us):-


(i)           ING BANK and any nominee or ING BANK wheresoevor situate any
exercise without further notice in respect or all or any of the Securities all
the powers conferred upon mortgagee. By the Law of Property Act 1925 of the
United Kingdom as hereby varied or extended as if the provisions thereof were
incorporated in extensor in this Agreement (save that the restrictions imposed
by Sections 93 and 103 of the said Law of Property Act 1925 shall not apply) and
nothing that shall be done by or on behalf of ING BANK shall render it liable to
account as a mortgagee in possession for any sums other than actual receipt; and


(ii)           any dividends interest or other payments which may be received or
receivab1e by ING BANK  or by a nominee in respect or any of the Securities may
be applied by ING BANK as though they were proceeds of sale.


(d)           Until ING BANK shall have made demand as provided in Sub-clause
4(c) above:-


(i)           ING BANK will hold all interest and dividends paid on end received
by it in respect or the securities for my/our account and will pay such interest
and dividends to me/us upon being called upon to do so by me/any one of us; and
(ii)           ING BANK will exercise all voting and other rights and powers
attached to the Securities as I/we may from time to time in writing direct.


(e)           ING BANK and its nominee at the discretion of ING BANK may
exercise in my/our name or otherwise at any time whether before or after demand
for payment and without any further consent or authority on my/our part in
respect of the Securities any voting rights and all powers given to trustees by
Sections 11 (4) end 11 (6) of the Trustee Ordinance (Cap.29) in respect of
securities or property subject to a trust and any power or rights which may be
exercisable by the person in whose name the Securities are registered but such
power shall be exercised subject to the provisions or sub-clause 4 (d) above.


(f)            I/we hereby warrant to ING BANK that I/we am/are the beneficial
owner of and have a good right to deposit and transfer the securities and the
same are fully paid up and are free from any lien charge or encumbrance of any
kind.


(g)           I/we hereby undertake to pay all calls or other installments and
make all other payments in respect of the Securities and If I/we default in so
doing ING BANK may if it thinks fit make such payments an my/our behalf. Any
sums so paid by ING BANK shall be repayable by me/us to ING BANK on demand and
pending such repayment shall be a charge on the Securities.



 
- 28 -

--------------------------------------------------------------------------------

 

(h)           I/we hereby undertake to maintain the value of the Securities at a
sum equal to the moneys, obligations and liabilities from time to time by this
Agreement with such margin as  may from time to time he specified in writing by
ING BANK and to pay all calls installments or other payments if any) in respect
of the Securities as and when the same from time to time become due.


5. Docu­mentary Credits


(a)           All documentary credits opened at my/our request by ING BANK
(hereinafter collectively referred to as "the Credits" shall be subject to the
Securities Customs and Practice for Documentary Credits (1993 Revision) of the
International Chamber of Commerce (or any modification or amendment thereof for
the time being In force), the provisions of which sha1l be deemed to be
incorporated in this Agreement as if the same were set out in extenso herein.


(b)           Except insofar as ING BANK receives from me/us instructions in
writing to the contrary we agree that part shipments may be made under the
Credits and ING BANK and/or its agents may honour the relative drafts and if the
Credits specify shipments in installments within stated periods and the shipper
fails to ship in any designated period, shipments of subsequent instalments may
nevertheless be made in their respective designated period and ING BANK and/or
its agents may honour the relative drafts.


(c)           I/we agree that in the event of any extension of time for
presentation of drafts, acceptances or documents or any other modification of
the terms of the Credits at my/our request with or without modification to the
others or in the event of any increase in the amount of the Credits at my/our
request, this Agreement shall he binding upon me/us with regard to the Credits
so increased or otherwise modified, with regard to drafts, documents and
property covered thereby and with regard to any action taken by ING BANK and/or
its agents in accordance with such extensions, increase or other modifications..


(d)           The beneficiaries of the Credits sha1l be deemed to be my/our
agents and I/we assume all risks of their acts or omissions. Neither ING BANK
nor its agents shall be responsible for the existence, character, quality,
quantity, condition, packing, value or delivery of the goods or property
(hereinafter collectively referred to "the property") the subject of the Credits
purporting to he represented by the relative documents for any difference in
character, quality, quantity, condition or value of the property from that
expressed in such documents, for the validity, sufficiency or genuineness of
documents even if such documents .should in fact prove to be in any or all parts
invalid, insufficient, fraudulent or forged for the time, place or manner in
which shipment is made for partial or incomplete shipment or failure or omission
to ship any or all of the property, for the character, adequacy, validity or
genuineness or any insurance for the solvency or responsibility of any insurer,
or for any other risk connected with insurance, for any deviation from
instructions, delay, default or fraud by the shipper or anyone else in
connection with the property or the shipping thereof, for the solvency,
responsibility or relationship to the property of any party issuing any
documents in connection with the property, for delay in arrival or failure to
arrive of either the property or any of the documents relating thereto, for
delay in arrival or failure to give notice of arrival or any other notice for
any breach of contract between the shippers or vendors and me/us, for failure of
any draft to bear any reference or adequate reference to the relevant Credits or
failure of documents to accompany any draft at negotiation or failure of any
person to send forward documents apart from drafts as required by the terms or
the Credits each of which provisions if contained in the Credits itself may be
waived by ING BANK,

 
- 29 -

--------------------------------------------------------------------------------

 

or for errors, omissions, interruptions or delays in transmission or delivery of
any messages by mail, cable, telegraph, wireless or otherwise nor shall ING BANK
be responsible for any error, neglect or default of any of its agents and none
of the above shall affect or prevent the vesting of any of ING BANK's rights or
powers hereunder. I/we further agree that any action taken by or omitted to be
taken by ING BANK or by any of its agents and/or in connection with the Credits
or the relative drafts, documents or the property shall be binding on me/us and
shall not put ING BANK or any of its agents under any resulting liability to
me/us.


(e)           I/we agree to procure promptly any necessary import and export or
other licenses for the import or export of shipping of the property and to
comply with all foreign and domestic governmental regulations in regard to the
shipment of the property or the licensing thereof and to furnish such
certificates in that respect as ING BANK may at any time require.


(f)           Without prejudice to the provisions of sub-clauses 5(i) and 6(a)
below, if at my/our request ING BANK or any of its agents or correspondents
countersigns or issues any guarantee or indemnity covering discrepancies between
the documents actually presented under the terms of the Credits and the relative
terms or such Credits I/we hereby unconditionally and irrevocably agree:-


(i)           to pay to ING BANK forthwith on demand all moneys and liabilities
whatsoever which may be claimed or demanded from ING BANK and/or its agents
and/or its correspondents or which ING BANK and/or its agents and/or its
correspondents may be called to pay or shall pay or incur by reason of having
countersigned or issued such guarantee or indemnity; and


(ii)           to indemnify and keep ING BANK fully indemnified from and against
all actions, claims, demands, liabilities, damages, losses, costs and expenses
of whatever nature that may be incurred, suffered, sustained or paid by ING BANK
and/or its agents and/or its correspondents in connection with or arising out of
such guarantee or indemnity or by reason of ING BANK having negotiated bill(s)
notwithstanding the discrepancies in the documents.


(g)           If ING BANK makes any payment at my/our request in negotiating or
purchasing from me/any one or more of us or any other person any document or
draft in respect of a letter of credit or an authority to pay and discrepancies
exist between any document or draft presented to ING BANK and the terms of the
applicable letter of credit or authority to pay I/we agree to refund to ING BANK
on demand, irrespectively of when such discrepancies are discovered, all moneys
paid by ING BANK in respect of such document or draft and, without prejudice to
the provisions of clause 5(i) and 6(a) below, I/we shall indemnify and hold ING
BANK fully indemnified from and against all actions, claims, demands,
liabilities losses, damages, costs and expenses or whatever nature which may
result or which ING BANK may suffer incur or sustain in connection with or
arising out of ING BANK’s action in making such payment as aforesaid. I/we
further agree that ING BANK shall not be liable for any loss damage expense or
delay howsoever caused, whether or not due to the negligence or default of ING
BANK or its officers or correspondents, in repeat of any negotiation or purchase
of documents or drafts as aforesaid including in particular, but without
limiting the generality of the foregoing, any loss resulting from payment of a
bill or draft being effected in a currency other than that in which it is drawn
by reason of exchange control restrictions or other direction of a governmental
or other authority or suspension of or interference with the means to effect
transmission of the relevant payment.

 
- 30 -

--------------------------------------------------------------------------------

 





If ING BANK or its agent or correspondent considers in its discretion that it
would be inadvisable to deliver up the shipping or other documents upon
acceptance of any bill of exchange or draft. drawn or endorsed by me/ anyone or
more of us, INO BANK and its agent and correspondent are hereby authorized to
deliver up such documents as aforesaid only upon payment of the relevant bill of
exchange or draft notwithstanding that such procedure may be contrary to me/our
previous instructions.


(i)           Without prejudice to the provision sub-clause 5(f) above and sub
clause 6(s) below, if ING BANK countersigns letters of guarantee or letters of
indemnity covering the release of goods without production to the shipping
companies and/or their agents and/or forwarding agents of the relevant bill of
lading or other documents of title, I/we shall indemnity and hold ING BANK
harmless from and against any and all consequence which may arise or result
therefrom. I/we further undertake that we shall use my/our best endeavors to
obtain the bills of lading and/or other documents of title to the said goods or
produce and that upon their receipt I/we shall procure the absolute and
unconditional release of ING BANK from the guarantee or indemnity and return the
relevant documents to ING BANK for cancellation, I/we further authorize ING BANK
to endorse In my/our name(s) all relative bills of lading so that such bills of
lading may be delivered direct by ING BANK to the shipping companies and /or
their agents and/or forwarding agents aforesaid and in order to give effect to
this, in the case of shipments under letters of credit, I/we undertake to
disregard all discrepancies (if any) between the shipping documents received and
those called for by the relative letter of credit and to accept all such
shipping documents as if they were all the documents end the only documents
called for by the relative letter(s) of credit.


(j)           Where ING BANK makes any collection on any of my/our document or
documents and drafts upon .my/our request, I/we agree that if credit has been
given by ING BANK for any such document or documents and drafts such credit is
conditional and is subject to collection and receipt by ING BANK of full payment
of such document or documents and drafts and in the absence of such collection
and receipt by ING BANK. I/we agree, upon ING BANK's demand to reimburse ING
BANK for the amount so advanced. I/we further agree that in receiving any items
for deposit or collection INO BANK assumes no responsibility beyond the exercise
of due care. All items which are credited are so credited subject to actual
payment in cash and ING BANK will not be liable in any way whatsoever for the
fault or negligible of its duly selected correspondents for any losses in
transit and each such correspondent shall not be liable except for its own
negligence. ING BANK and any of its agents may accept a draft or credit as
conditional payment In lieu of cash settlement of any obligation but my/our
obligation to ING BANK will not be discharged until ING BANK has duly received
payment on such draft or credit.


(k) Except as otherwise specifically provided, collections are subject to the
Uniform Rules for Collections (1995 Revision) or the International Chamber of
Commerce (or any modification or amendment thereof for the time being in force).


6. Counter – Indemnity



 
- 31 -

--------------------------------------------------------------------------------

 

(a)           I/we hereby unconditionally and irrevocably agree to
counter-indemnity and keep ING BANK fully indemnified from and against all
action claims demand liabilities losses damages costs and expenses of whatsoever
nature which may result or which ING BANK may suffer incur or sustain in
connection with or arising in any way whatsoever as a consequence of ING BANK at
my/our request or on my/our behalf giving any guarantee or Indemnity or opening
any documentary or other credit or otherwise incurring or assuming any
obligation (hereinafter collectively referred to as "the Guarantees") and to pay
to ING BANK forthwith all moneys and liabilities whatsoever which may from time
to time be claimed or demanded from ING BANK or which ING BANK shall pay or
become liable to pay or suffer or incur under or by reason of or in connection
with the Guarantees,


(b)           I/we hereby irrevocably authorize ING BANK without making prior
demand to debit my account/the account of anyone or more of us with any moneys
from time to time payable hereunder- and in the event of a debit balance
resulting to charge interest thereon to date of repayment (notwithstanding any
demand or any judgment obtained by the Bank or any other matter whatsoever at
such rate as may from time to time be payable on such account in accordance with
clause 2 above.


(c)           I/we hereby irrevocably authorize ING BANK to pay immediately any
amounts demanded from ING BANK or which ING BANK from time to time becomes
liable to pay under or by reason of the Guarantees without any reference to or
further authority from me/us and without being under any duty to enquire whether
any claims or demands on ING BANK are properly made notwithstanding that I/any
of us may dispute the validity of any such claim, or demand and I/we shall
accept any claim or demand on ING BANK as conclusive evidence that ING BANK was
liable to pay and any payment which ING BANK makes purporting to be in
accordance with the Guarantees are binding upon me/us.


(d)           I/we agree that any step taken by ING BANK in good faith under or
in connection with the Guarantees shall be binding on me/us and shall not place
ING BANK under any liability to me/us.


(e)           I/we further agree that ING BANK may at any time without prior
reference to me/us determine the Guarantees or any of them or reduce the
liability of ING BANK thereunder.


(f)           This counter indemnity shall not be in any way discharged or
diminished nor shall the liability of me/any of us be affected by reason or any
other indemnity assurance guarantee lien bill note mortgage security payment or
other rights being or becoming wholly or in part invalid defective or
unenforceable or otherwise failing to be perfected or enforced or being avoided
on any ground whatsoever or by reason of ING BANK from time to time without the
knowledge or consent of me/us varying releasing or releasing any of the same or
granting any time indulgence or concession or compounding with any person or
concurring in accepting or varying any compromise arrangement or settlement or
omitting to claim or enforce payment or determining varying reducing or
extending the terms of the Guarantees or any of them or by anything done or
omitted which but for this provision might operate to exonerate me/us.



 
- 32 -

--------------------------------------------------------------------------------

 

(g)           I/we waive all rights of subrogation and agree not to claim any
set-off or counter claim against any other person liable or to claim or prove in
competition with ING BANK in the event of the insolvency of any such person or
to have the benefit of or share in any indemnity guarantee or security now or
hereafter held by ING BANK until ING BANK has been fully indemnified against all
matters referred to sub-clause 6(a) above. Any security now or hereafter by or
for me/any one or more of us which extends to any liability hereunder and all
moneys at any time received in respect thereof shall be held in trust for ING
BANK as security for my/our obligations hereunder. Money received by virtue or
this counter -indemnity may be placed to the credit of a non-interest bearing
suspense account with a view to preserving ING BANK's rights to prove for the
whole of its claim against any other person liable.


7. Set-Off


ING BANK may at any time without notice notwithstanding any settlement of
account or other matter whatsoever combine or consolidate all or any of my/our
then existing accounts (whether current deposit loan or of any other nature
whatsoever and whether Subject to notice or not) and set-off or transfer any sum
standing to the credit of anyone or more of such accounts wheresoever situated
in or towards satisfaction of any of my/our liabilities to ING BANK on any other
account or in any other respect whatsoever whether such liability be past,
present or future actual or contingent primary or collateral and several or
join. Where such combination set-off or transfer requires the conversion of one
currency into another such conversion shall be calculated at the spot rate of
exchange (as conclusively determined by ING BANK) at the time of the combination
set-off or transfer.




8. Currency Indemnification


(a)           If for the purpose of obtaining judgment in any court in any
country it becomes necessary under the law of such country to convert into a
currency (hereinafter referred to as the “Judgment Currency") other than Hang
Kong dollars or other currency in which my/our obligations under this Agreement
are expressed to be payable (hereinafter referred to as the "Agreed Currency")
an amount due in the Agreed Currency under or pursuant to this Agreement then
the conversion shall be made, in the sole and absolute discretion of ING BANK,
at the rate of exchange prevailing either on the data or default or an the day
before the day on which judgment is given.


(b)           If there is a change in the rate of exchange prevailing between
the date as of which conversion is made for the purpose of any ouch judgment and
the data of payment of the amount due I/we will pay such additional amounts as
may be necessary to ensure that the amount paid in the Judgment Currency when
converted at the rate of exchange prevailing on the date of payment will produce
the amount then due under this Agreement in the Agreed Currency.


(c)           My amount due from me/us under this Clause 8 shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
sums due under or in respect of this Agreement.


(d)           The term "rate of exchange" in this Clause 8 means the spot rate
at which ING BANK in accordance with its normal practice is able on the relevant
date to purchase the Agreed Currency with the Judgment Currency and includes any
premium and costs of exchange payable in connection with such purchase.



 
- 33 -

--------------------------------------------------------------------------------

 

9. Continuing Security


(a)           The security constituted by this Agreement shall be a continuing
security in respect of all moneys, obligations and liabilities whether past,
present or future, actual or contingent, primary or collateral, joint or several
now or at any time hereafter due, owing or incurred to ING BANK and shall not
cease to be in force by reason that I/we may not be indebted to ING BANK at some
time or times after its execution and notwithstanding any settlement of account
or other matter whatsoever and is in addition to and shall not merge or
otherwise prejudice or affect the security created by any deposit of document or
any guarantee 1ien pledge bill note mortgage or other security now or hereafter
held by ING BANK or any right or remedy of ING BANK in respect of the same and
shall not be in any way prejudiced or affected thereby or by the invalidity
thereof or by ING BANK now or hereafter dealing with exchanging releasing
modifying or abstaining from perfecting or enforcing any of the same or any
rights which it may now or hereafter have or giving time for payment or
indulgence or compounding with any other person liable. Any change in the
constitution of ING BANK or the authorized signatories to this agreement shall
neither affect the validity of nor discharge this agreement.


(b)           All moneys received by ING BANK from me/any one or more of us or
any other person may be applied by ING BANK to such account or liability of
mine/ours as ING BANK in its absolute discretion may from time to time
conclusively determine.


10. Execution of documents, power of attorney


(a)           I/we shall if end whenever so required by ING BANK execute such
further legal or other mortgages charges or assignments as ING BANK shall
require over all or any of the Securities (including any substituted securities
and any vendor’s lien) and/or any produce or goods hypothecated to ING BANK
pursuant to this Agreement and any other transfers or documents ING BANK may
from time to time require for perfecting its title to the same or for vesting or
enabling it to vast the same in itself or its nominee or in any purchaser to
secure all moneys obligations and liabilities hereby covenanted to be paid or
otherwise hereby secured such further mortgage charges or assignments to be
prepared by or on behalf of ING BANK at my/our cost and to contain an immediate
power of sale without notice and such other provisions for the benefit of ING
BANK as ING BANK may reasonably require.


(b)           I/We by way of security hereby irrevocably appoint ING BANK and
the persona deriving title under it jointly and also severally to be my/our
Attorney to insert the name of ING BANK or its nominees or of any purchaser or
to make any other alteration or addition in any transfers or other documents
which ING BANK may require for perfecting its title to or for vesting the
Securities or any documents aforesaid relating to any produce and goods from
time to lime hypothecated to ING BANK pursuant to this Agreement in ING BANK or
its nominee or in any purchaser and to make any alteration or addition to the
Securities comprised therein or any such documents aforesaid or any other
alteration or addition thereto and to re-delivered the same thereafter and
otherwise generally for it and in its name and an its beha1f and as its act and
deed or otherwise to execute seal and deliver and otherwise perfect or do any
such transfer of or other documents and any legal or other mortgage charge or
assignment over the Securities or any such documents aforesaid required by ING
BANK and all such deeds assurances agreements instruments acts and things which
may be required for the full exercise of all or any of the powers hereby
conferred or which may be deemed proper on or in connection with any sale or
disposition of any of the Securities or of any of the produce and goods
represented by the documents aforesaid by ING BANK or its nominees or any of the
purposes aforesaid and the appointment shall operate as a general power of
attorney made under the Powers of Attorney Ordinance

 
- 34 -

--------------------------------------------------------------------------------

 

(Cap.8I). I/We hereby ratify and confirm and agree to ratify and confirm any
instrument act or thing which any such attorney may execute or do.


(c)           ING BANK shall have the right to require me/us to transfer all or
any of the Securities or all or any or the other documents from time to time
held by or indorsed to ING BANK hereunder to such nominees or agents
wheresoever’s situated as ING BANK may select and to hold all or any or such
Securities or other documents aforesaid in any branch of ING BANK or with any
correspondents or other agents whether in Hong Kong or overseas and all the
Securities and other such documents shall be held at my/our expanse risk and
responsibility.


11. Waivers Remedies


(a)           Any waiver by ING BANK of any event of default or any breech of
any of the warranties covenants terms or conditions contained heroin or other
relaxation or indulgence wanted at any time by ING BANK to me/any one or more of
us shall without any express reservation to that affect by ING BANK be deemed to
be without prejudice to and shall not affect the exercise at any time thereafter
by ING BANK of all or any of its rights and remedies hereunder as though no such
waiver had been mode or relaxation or indulgence granted.


(b)           No failure or delay on the part of ING BANK to exercise any power
or right under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise by ING BANK of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. The remedies
provided herein are cumulative and are not exclusive of any remedies provided by
law.


12. Non Responsibility


(a)           ING BANK shall not be responsible for any loss or damage or
depreciation or diminution in value of any of the goods and produce from time to
time hypothecated to ING BANK hereunder or of any of the Securities or any other
document from time to time lodged with ING BANK or its agent or nominee (whether
for safe custody security or otherwise).


(b)           If owing to exchange control restrictions or other circumstances
beyond the control of NG BANK the payment of a bill or other instrument on
my/our account is effected in a currency other than that in which it is drawn or
expressed to be payable ING BANK shall not be responsible for any foreign
exchange loss which arises as a result thereof.


13. Information


I/We undertake to deliver to ING BANK such financial or other information
concerning my/our affairs, audited by auditors satisfactory to ING BANK as ING
BANK may from time to time reasonably require and in particular but without
limiting the generality of the foregoing, I/we undertake to notify ING BANK
forthwith of any change in the character, extent or nature of my/our business.



 
- 35 -

--------------------------------------------------------------------------------

 

14.           Joint and Several Liability


Where there is more than one of the undersigned the obligation and undertakings
herein contained are joint and several and shall be construed accordingly and
none of the undersigned shall be entitled to any of the rights or remedies legal
or equitable of a surety as regards the liabilities of the others of them. Each
of the undersigned agrees and consents to be bound by this Agreement
notwithstanding that any others who were intended to sign or to be bound by
these presents may not do so or be effectually bound hereby and notwithstanding
that this Agreement may be invalid or unenforceable against anyone or more of
the undersigned whether or not the deficiency is known to ING BANK. ING BANK
shall be at liberty to release compound with or otherwise vary or agree to vary
the liability of, or to grant time or indulgence to, or make other arrangements
with, anyone or more of the undersigned without prejudicing or affecting its
rights and remedies against the other or others. Where this Agreement is signed
on behalf of a firm, all agreements undertakings and liabilities shall be
binding both on the present partners and on the persons from time to time
carrying on business in the name of such firm or under the name in which the
business of such firm may from time to time be continued.


15.           Notice


Any notice or demand for payment by ING BANK hereunder shall without prejudice
to any other effective mode of making the same be deemed to have been
sufficiently made hereunder on me/us if sent by post to my/our last known place
of business or (in the case of a limited company) its Registered Office and
shall be assumed to have reached the addressee within 24 hours of posting and in
proving such service it shall be sufficient to prove that the notice or demand
was properly addressed and posted. Any such notice or demand or any certificate
as to the amount at any time secured hereby shall be conclusive and binding upon
me/us if signed by an officer of ING BANK.


16.           Governing Law


This Agreement and all contracts or other transactions arising out of this
Agreement shall (unless otherwise expressly provided in such contracts or
transactions) be governed by and interpreted in accordance with the laws of Hong
Kong and I/we hereby irrevocably submit to the non-exclusive jurisdiction of the
Hong Kong Courts.


17.           Interpretation


In this Agreement unless the context otherwise requires, the singular shall
include the plural number also and vice versa. Paragraph headings are inserted
for convenience of reference only and shall not affect the interpretation of
this Agreement.



 
- 36 -

--------------------------------------------------------------------------------

 



Dated 8 Dec 2009_
SIGNED SEALED AND DELIVERED
by
 /s/ Yao Kexuan
in the presence of
SEALED WITH THE COMMON SEAL OF
Armco & Metawise (UK) Ltd AND SIGNED BY
 Yao Kexuan /s/ Yao Kexuan


for and on behalf of
Armco & Metawise (HK) Ltd
in the presence of :-
Chu Yi /s/ Chu Yi


* N.B. If executed by a limited company, a certified copy of the resolution of
the Board of Directors of the company approving the execution of this Agreement
(such resolution to be in the Bank's standard form) must be attached hereto.



 
- 37 -

--------------------------------------------------------------------------------

 

Assignment of Receivables


Date: 8 Dec 09


ING Bank N.V., Hong Kong Branch
39/ Fl., One International Finance Centre
1 Harbour View Street, Central
Hong Kong


Uncommitted Banking Facilities


In consideration of your agreeing to open any documentary and/or standby letter
of credit (each, the "Letter of Credit") and/or to advance any loan (the "Loan")
to us and/or to negotiate export bills under export documentary credit (the
"Negotiation") for us from time to time as requested by us subject to your
General Agreement by Customer(s), General Agreement Relating to Commercial
Credits and the terms previously agreed by us and in addition to paying you
Letter of Credit commission and/or Loan/Negotiation interest and/or other
related bank charges, we hereby assign and transfer to you absolutely and
unconditionally, as beneficial owner, all our rights, title and interest to
which we are or may become entitled to as seller of Mineral ores & coal (the
"Goods") referred to in any letter of credit, DP (document against payment), DA
(document against acceptance) or any other document acceptable to you which
forms part of any sales transaction (where we are the seller thereof) which is
related to or is connected with any Loan and/or any Letter of Credit and/or
Negotiation, including our right to receive all and any proceeds of sale of the
Goods (provided always that we remain obliged to perform all of our obligations
in relation to the sale of the Goods). We agree that after discharging all our
obligations related to any Loan and/or Letter of Credit and/or Negotiation, the
balance of such sale proceeds, if any, shall be credited to our account with
you.


This letter shall be governed by and construed in accordance with the laws of
Hong Kong Special Administrative Region.


IN WITNESS WHEREOF this Assignment of Receivables has been executed as a deed by
Armco & Metawise (HK) Limited and is intended to be and is hereby delivered by
Armco & Metawise (HK) Limited as a deed on the date specified above.


1 The COMMON SEAL of
ARMCO & META WISE (HK) LIMITED
was hereunto affixed in the presence of:
/s/ Yao Kexuan
[Director][ Authorised Signatory ]


1 Use this execution block if client has a common seal


Assignment of Receivables







 
- 38 -

--------------------------------------------------------------------------------

 

ING
WHOLESALE BANKING


Date: 3 December 2009


Yao Kexuan
c/o Armco & Metawise (HK) Limited
Rm 1407, China Resources Building
26 Harbour Road, Wanchai,
Hong Kong




Guarantee executed in favour of ING Bank N.V., Hong Kong Branch


Dear,


We refer to the guarantee (the "Guarantee") executed by you in favour of ING
Bank N.V., Hong Kong Branch ("ING").


Pursuant to the requirements of the Code of Banking Practice, we are writing to
inform you of your option to elect whether such Guarantee would remain unlimited
or specify a limit on the amount. It is important that you read and understand
the Guarantee. You are recommended to obtain independent legal advice as to your
obligations under the Guarantee.


In particular, we would like to draw your attention to the following:


•
by executing the Guarantee, you may become liable for the debt of the borrower
which is covered under the Guarantee (the "Borrower");



•
your maximum liability under the Guarantee is limited to USD15,OOO,000 which
means that you will only be liable for the actual and contingent liabilities of
the Borrower owed to ING up to the amount as stated;



•
following a default by the Borrower under the financing arrangement, you would
be called upon to honour your obligations under the Guarantee, which shall be
payable immediately upon our demand; and



•
your obligations under the Guarantee will only be released upon receipt and
retention by ING of all outstanding amounts owed by the Borrower and after a
statutory period of six months.



You are strongly advised to obtain the financial information of the Borrower and
engage your own financial advisor to give you advice on such financial
information before signing this acknowledgement letter.





 
- 39 -

--------------------------------------------------------------------------------

 







Kindly sign the enclosed copy of this letter and send it back to us by way of
acknowledgement of the foregoing.


Yours sincerely,


For and on behalf of
ING Bank N.V., Hong Kong Branch
 
 
 
 
Authorized Signatory




Acknowledged by:


Name:
Date: 8 Dec 2009






ING Bank N.V.
39/F, One International Finance Centre,
1 Harbour View Street, Central, Hong Kong
GPO Box 2837


Telephone + 852 2848 8488
Facsimile + 8522877 2627
Swift: INGBHK HH
www.ing.com





 
- 40 -

--------------------------------------------------------------------------------

 



ING
WHOLESALE BANKING




Continuing Guarantee


To:           ING Bank N.V.
Hong Kong Branch


In consideration of ING Bank N.V. (hereinafter called "ING BANK") from time to
time making or continuing loans or advances to or coming under liabilities or
discounting bills for or otherwise giving credit or granting time or affording
banking accommodation or facilities to or on account of


Armco & Metawise (H.K ) Ltd


(hereinafter (together or individually) called "the Principal") or any of them
I/We


Yao Kexuan


(hereinafter (together or individually) called "the Guarantor") do hereby
guarantee or (if more than one) do hereby jointly and severally guarantee,
unconditionally and irrevocably, to ING BANK as follows:


1.           The Guarantor will pay to ING BANK on demand all moneys obligations
and liabilities whether past, present or future, actual or contingent which are
now or may at any time hereafter be or become due, owing or incurred and unpaid
to ING BANK anywhere from or by the Principal in any manner whatsoever (whether
alone or jointly with any other person and in whatever style name or form and
whether as principal or surety) including the amount of any acceptance or other
credits or advances and of any cheques, notes or bills made, accepted, endorsed,
discounted or paid and of any liability under guarantees, indemnities or other
securities whatsoever from time to time issued by ING BANK for or at the request
of the Principal together with interest to the date of payment at such rates and
upon such terms as may be payable by the Principal (or which would have been so
payable but for the liquidation or other incapacity of the Principal) together
with commission and other charges and all expenses (including legal and other
costs on a full indemnity basis) howsoever incurred by ING BANK in relation to
the Principal or the preparation and enforcement of this Guarantee or any other
guarantee or security now or hereafter held by ING BANK for any of such moneys,
obligations or liabilities or in obtaining or attempting to obtain payment
whether from the Principal or otherwise.


2.           This Guarantee shall be a continuing security and shall cover and
extend to secure any moneys which shall for the time being constitute the
ultimate balance owing from the Principal to ING BANK on each separate account
or in any manner whatsoever notwithstanding the bankruptcy, liquidation,
incapacity or any change in the constitution of the Principal or the Guarantor
(as the case may be) or any settlement of account or other matter whatsoever
until determined by not less than six calendar months' notice in writing given
to ING BANK by the

 
- 41 -

--------------------------------------------------------------------------------

 

Guarantor provided always that notwithstanding determination as to the Guarantor
this Guarantee is to remain a continuing security and such notice of
determination shall not affect the liability of the Guarantor for amounts owing
or obligations or liabilities present or future certain or contingent incurred
or arising out of the obligations or liabilities incurred prior to the
expiration of such notice but maturing thereafter. In ascertaining the amount of
such obligations and liabilities no account shall be taken of any bill, note or
cheque or other creditable instrument which shall have been credited to the
Principal's account at the expiration of such notice to determine but which is
afterwards dishonoured, provided that, in the event of the Guarantor being an
individual and dying or coming under a disability, such notice may be given on
behalf of the Guarantor, by his legal representative or the committee, receiver.


3.           The obligations of the Guarantor hereunder shall be to make payment
to ING BANK, in the currency in which the applicable obligation ought to have
been or ought to be discharged by the Principal, strictly in accordance with the
terms and provisions of any agreement or agreements, expressed or implied,
between ING BANK and the Principal applicable to each respective obligation of
the Principal, regardless of any law, regulation or decree, now or hereafter in
effect, which affects or might in any manner affect any of such terms or
provisions or ING BANK's rights as against the Principal.


4.           ING BANK may at any time without prejudice to this Guarantee and
without discharging or in any way affecting the liability of the Guarantor
hereunder and without giving notice to the Guarantor or any of them:


(i)           determine, renew, vary or increase any credit or facilities to the
Principal or the terms and conditions in respect of any transaction with the
Principal whatsoever;.


(ii).            grant to the Principal or to any other person any time
indulgence or concession;


(iii)           renew any bills, notes or other negotiable or non-negotiable
instruments or securities;


(iv)           vary, realize, exchange, release, modify or abstain from
perfecting or enforcing or otherwise deal with, in whole or in part, any
security or other guarantee or right which ING BANK may now or hereafter have
from or against the Principal or any other person;


(v)           compound with, discharge, release or otherwise vary the liability
of the Principal or any other person or Guarantor;


(vi)           make any concession to the Principal or do anything or omit or
neglect to do anything which but for this provision might operate to exonerate
or discharge the Guarantor from any obligation herein contained; and


(vii)           vary the rate of interest, commission or charge payable by the
Principal to ING BANK.


5
(a)
This Guarantee and the liability of the Guarantor hereunder shall not in any way
be affected or diminished by reason of any security now or hereafter held by ING
BANK in respect of the indebtedness of the Principal being irregular, defective,
informal or void or otherwise unenforceable or by the failure of ING BANK to
take any security or by any existing or future agreement by ING BANK as to the
application of any advance made or to be made to the Principal.


 
- 42 -

--------------------------------------------------------------------------------

 





(b)           This Guarantee is to be in addition to and is not to prejudice or
be prejudiced by any other security, negotiable instrument or guarantee which
ING BANK may now or hereafter hold from the Guarantor or from any other person,
firm or company or from or on account of the Principal.


6.           The liability of the Guarantor hereunder shall not be affected by
the absence of or by any defective, excessive or irregular exercise of the
borrowing powers of the Principal or the irregular or improper purported
exercise thereof or the breach or want of authority by any person purporting to
act on behalf of the Principal or because ING BANK's rights have become barred
by reason of any legal limitation, disability, incapacity or by any other fact
or circumstance (whether known or not known to ING BANK or the Guarantor) as a
result of which any indebtedness or liability incurred or purported to be
incurred by the Principal or by any other person purporting to act on behalf of
the Principal is void or unenforceable by ING BANK against the Principal or if
for any other reason whatsoever the Principal is not or ceases to be legally
liable to discharge any moneys, obligations or liabilities undertaken or
purported to be undertaken on behalf of the Principal, it being agreed that in
any such case the Guarantor shall be liable to ING BANK as principal debtor
(notwithstanding the avoidance or invalidity of any assurance, security or
payment on any ground whatsoever including but not limited to avoidance under
any enactment relating to liquidation) in respect of that purported obligation,
liability or indebtedness as if the same were wholly valid and enforceable and
this Guarantee shall be construed as an indemnity for the same amount as that
for which the Guarantor would have been liable by way of guarantee had a valid
and enforceable indebtedness or liability as between the Principal and ING BANK
been incurred. The Guarantor hereby agrees to keep ING BANK fully indemnified
against all damages, losses, costs and expenses arising from any failure of the
Principal to carry out any such purported obligation.


7.           As between ING BANK and the Guarantor, the Guarantor shall be
deemed to be a principal debtor and ING BANK may demand payment hereunder from
the Guarantor of any sum for the time being owing from the Principal or payable
by, the Principal on demand notwithstanding that no demand may have been made
upon the Principal.


8.           The Guarantor hereby warrants that he has not held and will not
hereafter without the written consent of ING BANK take or hold on any account
whatsoever any security from the Principal and in the event of the Guarantor
taking or holding security now or at any time hereafter whether with or without
the consent of ING BANK while any money obligation or liability (the payment
whereof is hereby guaranteed) remains undischarged any such security and the
documents relating thereto shall be forthwith unconditionally pledged or
sub-pledged to and deposited with ING BANK to secure the obligation and
liability of the Guarantor and if default is made in observing the preceding
provisions of this Clause, the Guarantor will hold the same and all moneys Or
income at any time received in respect thereof in trust for ING BANK and as
security for the liability of the Guarantor to ING BANK.


9.           This Guarantor shall take effect as a guarantee of the whole and
every part of the moneys due or owing or payable and to become due or owing or
payable as aforesaid and accordingly the Guarantor shall not be entitled as
against ING BANK to any right of proof in the bankruptcy, liquidation or
insolvency of the Principal or other right of a surety including the right of
contribution from any other surety) discharging in whole or in part his
liability in respect of the principal debt or to share in any security held or
money received by ING BANK on account of

 
- 43 -

--------------------------------------------------------------------------------

 

the obligations or the Principal unless and until the whole of such moneys shall
have first been completely discharged and satisfied or until such moneys shall
have been discharged and satisfied in full shall the Guarantor take any step to
enforce any right or claim against the Principal in respect of any moneys paid
by the Guarantor to ING BANK hereunder or have or exercise any rights as surety
in competition with ING BANK. Furthermore, for the purpose of enabling ING BANK
to sue the Principal or prove in the bankruptcy, liquidation or insolvency of
the Principal for the whole of such moneys as aforesaid, or to preserve intact
the liability of any other party, ING BANK may at any time place and keep in a
suspense account or a securities - realized account, for such time as ING BANK
may think prudent, any moneys received, recovered or released hereunder or under
any other guarantee or security to the credit either of the Guarantor or of such
other person or transaction (if any) as ING BANK shall think fit, without any
intermediate obligation on ING BANK's part to apply the same or any part thereof
in or towards the discharge of the moneys as aforesaid, or any intermediate
right on the part of the Guarantor to sue the Principal or prove in the
bankruptcy, liquidation or insolvency of the Principal in competition with ING
BANK or so as to diminish any dividend or other advantage that would or might
come to ING BANK, or to treat the liability of the Principal as diminished.


10.           If this Guarantee is determined ING BANK may continue the then
existing accounts or open a fresh account or accounts with the Principal
notwithstanding such determination and the liability, actual or contingent, of
the Guarantor for the amount owing from the Principal at the date when such
determination of this Guarantee shall become operative shall remain and shall
not in any manner be reduced or affected notwithstanding any subsequent payment
into or out of any of such accounts or any transactions whatsoever subsequent to
such determination by or on behalf of the Principal.


11.           In respect of the liability of the Guarantor hereunder ING BANK
shall have a lien on and be entitled to retain any security or negotiable or
non-negotiable instruments or other property whatsoever now or at any time
hereafter held by ING BANK on the account of the Guarantor whether for safe
custody or otherwise. ING BANK shall further be entitled at any time to set off
without giving any notice to the Principal any credit balance in any accounts of
the Guarantor with ING BANK (whether current deposit or for a fixed term or
otherwise or subject to notice or not) against the liability of the Guarantor to
ING BANK hereunder and to apply such moneys as ING BANK may think fit in
satisfaction of the said liabilities.


12.           If at the time any demand is made under this Guarantee and any
amount shall be due or owing or payable to ING BANK from the Principal in a
particular currency(ies) then the obligation of the Guarantor shall be to make
payment in such currency(ies) but ING BANK shall be entitled at its discretion
to require payment in any other currency(ies) of account at the rate(s) of
exchange determined in good faith by ING BANK to be effective at the date of
payment, or partly in one way and partly in the other:


13.           It is further agreed by the Guarantor that the Guarantor will
indemnify ING BANK against any loss incurred by ING BANK as a result of any
judgment or order being given or made for the payment of any amount due
hereunder and such judgment or order being expressed in a currency other than
that in which such amount is payable by the Guarantor hereunder and as a result
of any variation having occurred in rates of exchange between the date as at
which such amount is converted into such other currency for the purposes of such
judgment or order and the date of actual payment pursuant thereto. The foregoing
indemnity shall constitute a separate and independent obligation of the
Guarantor and shall apply irrespective of any indulgence granted to the
Guarantor from time to time and shall continue in full force and effect
notwithstanding any such judgment or order as aforesaid.

 
- 44 -

--------------------------------------------------------------------------------

 





14.           Each payment to be made by the Guarantor hereunder shall be made
to ING BANK, in the appropriate currency in accordance with the terms hereof, to
the credit of ING BANK's account with such bank or banks located in the country
of such currency or by such other method as shall be designated by ING BANK All
such payments shall be free and clear of and without deduction or withholding
for any tax of any nature now or hereafter imposed by any country or any
sub-division or taxing authority thereof or therein or any federation or
organization of which such country is a member. If any such payment shall be
subject to any such tax or if the Guarantor shall be required to make any such
deduction or withholding, the Guarantor shall pay to ING BANK such additional
amount as may be necessary to enable ING BANK to receive, after all deductions
and withholdings, a net amount equal to the full amount payable hereunder. As
used in this clause the term "tax" includes all levies, imposts, duties,
charges, fees, deductions, withholdings, turnover tax, transaction tax, stamp
tax and any restrictions or conditions resulting in a charge.


15.           Any settlement or discharge between ING BANK and the Guarantor
shall be subject to the condition that no security or payment to ING BANK by the
Principal or any other person shall be avoided or reduced by virtue of any
provisions or enactments relating to bankruptcy, liquidation or insolvency for
the time being in force and if any such security or payment shall be so avoided
or reduced ING BANK shall be entitled to recover the value or amount thereof
from the Guarantor subsequently just as if such settlement or discharge had not
occurred.


16.           Where any security is held by ING BANK for the liability of the
Guarantor hereunder ING BANK shall be at liberty in its absolute discretion to
retain such security after the repayment of all sums that are or may become due
or the discharge to ING BANK of all liabilities from the Principal
notwithstanding any release, settlement, discharge or arrangement given or made
by ING BANK on or as a consequence of such repayment, until the expiration of
any period or periods within which such repayment or discharge could be avoided
or reduced and if at any time before the expiration of any such period or
periods a petition shall be presented to a competent court for an order for
bankruptcy or winding up (as the case may be) of the Principal, or the Principal
shall commence to be wound up voluntarily ING BANK shall be at liberty and
notwithstanding as before mentioned to continue to retain such security or any
part thereof for and during such further period as ING BANK in its absolute
discretion shall determine and it is agreed that in such event such security
shall be deemed to have been and to have remained held by ING BANK as and by way
of security for the payment to ING BANK of all or any Sums which shall or may
become due and owing to ING BANK from and by the Guarantor either under and by
virtue of the terms and conditions of this Guarantee in the event of and upon or
after any avoidance of any conveyance assignment, assurance, security or payment
under any provisions or enactments relating to bankruptcy or liquidation or
under and by virtue of the provisions of this Guarantee and any demand made by
ING BANK pursuant to such provisions.


17.           Any notice or demand made by ING BANK hereunder shall be in
writing signed by one of ING BANK's officers and may be served by leaving the
same at, or sending it through the post in a prepaid envelope addressed to the
company, firm or person on whom the demand is to be made, at the address last
known to ING BANK as the registered or principal office, or, as the case may be,
place of business or abode of such company firm or person and such demand or
notice so served shall be effective (notwithstanding that it may later be
returned undelivered) at the time it was so left or, as the case may be, at the
expiry of forty-eight hours after it was posted excluding

 
- 45 -

--------------------------------------------------------------------------------

 

Saturdays, Sundays, and public holidays. In proving such service it shall be
sufficient to prove that the envelope containing the notice or demand was
properly addressed, stamped and posted. Any notice or demand served by telex or
facsimile shall be effective at time of sending.


18.           A certificate signed by an officer of ING BANK as to the amount at
any time due and owing by the Principal shall be conclusive evidence as against
the Guarantor of the amount so due and owing in any legal proceedings in all
courts of law or elsewhere.


19.           Irrespective of whether the Principal or the Guarantor is a
company, individual or partnership, the liability of the Guarantor shall
continue in force notwithstanding any change in the constitution of the
Principal or the Guarantor and extend to all indebtedness and liabilities
incurred after any such change occurs and shall not be affected by the death,
bankruptcy or disability of the Principal Or the Guarantor. This Guarantee shall
extend to all advances or general banking facilities or other accommodation
whether past present or future granted by ING BANK to the Principal
notwithstanding its absorption by or amalgamation with any other company or
companies and to all advances or general banking facilities or other
recommendation from any such absorbing or amalgamating company in like manner as
if such absorbing or amalgamating company were named in and referred to herein


20.           In the event of an order being made upon ING BANK under Section
211 of the Companies Ordinance of Hong Kong (Cap. 32) or any statutory
modification or re-enactment thereof directing ING BANK to pay any sum to a
liquidator of the Principal such sum when paid by ING BANK shall be recoverable
from the Guarantor and shall be repaid by the Guarantor on demand in writing by
or on behalf of ING BANK and a release, discharge or settlement made or given by
ING BANK on the faith of the payment into the account of the Principal with ING
BANK of any sum which by virtue of the terms of any such order ING BANK shall be
directed to pay to such liquidator shall be treated and accepted by the
Guarantor as having been made or given by ING BANK upon the express condition
that the same shall be subject and without prejudice to ING BANK's right to
recover payment of such sum from the Guarantor as provided herein.


21.           The liability of the Guarantor hereunder shall not be discharged,
reduced or affected by any compromise, composition or arrangement sanctioned
under Section 20 of the Bankruptcy Ordinance (Cap.6) or Section 166 of the
Companies Ordinance (Cap.32) or any statutory modification or re-enactment
thereof respectively (whether ING BANK has agreed to such compromise,
composition, arrangement or not) and where by virtue of any such compromise,
composition or arrangement the liability of the Principal to ING BANK or any
part of such liability is transferred to any other company, this Guarantee shall
take effect as if the expression "the Principal" includes such other company.
Where by virtue of any agreement with the Principal and ING BANK or either or
any of them any person assumes all or any part of the liability of the Principal
or if more than one any of them to ING BANK in substitution for the Principal
the liability of the Guarantor hereunder shall not be discharged, reduced or
affected but the Guarantee shall take effect as if the expression "the
Principal" includes such person.


22.           All money payable hereunder by the Principal, the Guarantor or any
person paying or purporting to pay on behalf of the Principal and/or the
Guarantor shall be paid without any right of set-off in respect of moneys owing
by ING BANK to the Principal or to the Guarantor and if the Principal maintains
more than one account with ING BANK, ING BANK may demand payment hereunder of
moneys owing on anyone or more of such accounts notwithstanding that in respect
of any other such accounts moneys may be owing by ING BANK to the Principal or
the

 
- 46 -

--------------------------------------------------------------------------------

 

Guarantor. For the avoidance of doubt, there is no obligation on the part of ING
BANK to consolidate all the accounts of the Principal and/or the Guarantor
before ING BANK makes any demand pursuant to the provision of this clause.


23.           The determination of this Guarantee by anyone or more of the
Guarantor (if more than one) shall not release or determine or otherwise affect
the operation of this Guarantee in relation to the other or others of the
Guarantor and this Guarantee shall thereafter (subject to any determination by
such other or others of the Guarantor) operate as a continuing guarantee by such
other or others as a continuing guarantee by such other or others for the full
amount recoverable under this Guarantee.


24.           Each of the Guarantor (if more than one) hereby agrees and
consents to be bound by the provisions of this Guarantee notwithstanding that
any other or others of them who were intended to execute or be bound by the
provisions hereof may not do so or be effectually bound hereby for any reason
whatsoever and notwithstanding that this Guarantee may be invalid or
unenforceable against anyone or more of them whether or not the deficiency is
known to ING BANK.


25.           If anyone or more of the provisions of this Guarantee or any part
thereof shall be declared or adjudged to be illegal, invalid or unenforceable
under any applicable law, such illegality, invalidity or unenforceability shall
not vitiate any other provision of this Guarantee which shall remain in full
force and effect.


26.           The liability of the Guarantor if more than one hereunder shall be
joint and several and every agreement and undertaking on the part of the
Guarantor shall be construed accordingly. ING BANK shall be at liberty to
release of discharge anyone or more of the Guarantor (if more than one) from the
obligations of this Guarantee or to accept any composition from or make any
other arrangements with anyone or more of the Guarantor without thereby
prejudicing or affecting ING BANK's rights and privileges against the other of
the Guarantor.


27.           This Guarantee shall be governed by and construed for all purposes
in accordance with the laws of Hong Kong and the Courts of Hong Kong shall have
non-exclusive jurisdiction over any proceedings in connection herewith and the
enforcement of the security hereby created.


28.           In this Guarantee:


(a)           The expression "ING BANK" where the context permits shall include
its successors in title and/or assigns:


(b)           The expression "the Guarantor" where the context permits shall be
construed as referring to each such person individually and anyone or more of
such persons collectively and shall include his/her respective personal
representatives and the committee, receiver or other person lawfully acting on
behalf of such other person and all agreements, obligations and liabilities of
the Guarantor herein contained or implied are joint and several and shall be
construed accordingly;


(c)           The expression "the Principal" where the context permits shall
include all or anyone or more of the Principal and shall also include their
respective successors in title and/or assigns;



 
- 47 -

--------------------------------------------------------------------------------

 

(d)           The expression "this Guarantee" shall be construed as including
and extending to any separate or independent covenant, stipulation or agreement
herein contained;


(e)           The expression "person", "Principal", "Guarantor" shall include
persons, firms, companies and any other corporate body; and


(f)           In these presents, if the context permits or requires the singular
number shall include the plural number and vice versa.


















SIGNED SEALED AND DELIVERED


Dated this 8 day of Dec 2009


BY Yao Kexuan


Whose address is at


No 95, Cultural Road


Jinshui District, Zhengzhou
He'nan Province, China
ID No.                      G36909575


In the presence of: Chu Yi






N,B, A certified copy of the resolution of the Board of Directors/Shareholders
of the company approving the execution of this Guarantee must be attached
hereto.






INGCRED 0004
